Exhibit 10.1

PURCHASE AGREEMENT FOR REAL PROPERTY

AND ESCROW INSTRUCTIONS

This Purchase Agreement for Real Property and Escrow Instructions (“Agreement”)
is entered into by and between TR ELDRIDGE PLACE CORP., a Delaware corporation
(“Seller”), and HARVARD PROPERTY TRUST, LLC, a Delaware limited liability
company and/or its permitted assigns (“Buyer”).

1.             PURCHASE OF PROPERTY.  Seller agrees to sell to Buyer and Buyer
agrees to purchase from Seller, the Property (as described in Paragraph 2.1) in
consideration for the payment of the Purchase Price (as described in
Paragraph 2.4), together with the respective promises of the parties set forth
in this Agreement.

2.             BASIC TERMS AND DEFINITIONS.


2.1           PROPERTY.  THE TERM “PROPERTY” SHALL MEAN:  (I) APPROXIMATELY
6.4385 ACRES OF LAND WHICH IS LEGALLY DESCRIBED ON EXHIBIT A ATTACHED TO THIS
AGREEMENT AND MADE A PART HEREOF (THE “LAND”) TOGETHER WITH ALL IMPROVEMENTS,
FIXTURES AND EQUIPMENT LOCATED ON THE LAND, INCLUDING TWO (2) OFFICE BUILDINGS
CONTAINING A TOTAL OF APPROXIMATELY 518,746 RENTABLE SQUARE FEET, COMMONLY
REFERRED TO AS ONE AND TWO ELDRIDGE PLACE LOCATED AT 777 AND 757 NORTH ELDRIDGE,
HOUSTON, TEXAS (COLLECTIVELY, THE “IMPROVEMENTS”), (EXCLUDING, HOWEVER, ANY
FIXTURES OR EQUIPMENT OWNED BY TENANTS OF THE IMPROVEMENTS OR ANY PROPERTY
MANAGER), (II) SELLER’S RIGHTS AS LANDLORD UNDER THE LEASES WITH THE TENANTS
DESCRIBED ON EXHIBIT B ATTACHED TO THIS AGREEMENT AND MADE A PART HEREOF
(“LEASES”), (III) WHATEVER RIGHTS SELLER HAS IN ANY EASEMENTS, RIGHTS OF WAY,
DEVELOPMENT RIGHTS, AND REAL PROPERTY RIGHTS APPURTENANT TO THE LAND, TO THE
EXTENT THEY ARE ASSIGNABLE (COLLECTIVELY, “REAL PROPERTY RIGHTS”), (IV) WHATEVER
RIGHTS SELLER HAS IN CONTRACTS (AS DEFINED IN SECTION 13) AND IN ALL WARRANTIES,
GUARANTIES, PERMITS, LICENSES, CONSENTS, AUTHORIZATIONS, VARIANCES, WAIVERS,
CERTIFICATES AND APPROVALS TO THE EXTENT THEY RELATE TO THE PROPERTY (“LICENSES
AND PERMITS”), (V) ANY PERSONAL PROPERTY OWNED BY SELLER, LOCATED ON THE LAND OR
WITHIN THE IMPROVEMENTS (OTHER THAN THE PERSONAL PROPERTY IN THE SPACE LEASED BY
SELLER OR ITS PROPERTY MANAGER), AND USED IN CONNECTION THEREWITH (“PERSONAL
PROPERTY”), AND (VI) ALL OF SELLER’S RIGHT, TITLE AND INTEREST IN ALL
TRADEMARKS, SERVICE MARKS, LOGOS AND OTHER MARKS, TRADE OR BUSINESS NAMES AND
OTHER INTANGIBLE PROPERTY USED IN CONNECTION WITH THE OPERATIONS OF THE
PROPERTY, INCLUDING ANY CAD DRAWINGS IN SELLER’S POSSESSION (COLLECTIVELY, THE
“TRADEMARKS”).


2.2           BUYER’S NOTICE ADDRESS.  THE NOTICE ADDRESS OF BUYER IS HARVARD
PROPERTY TRUST, LLC, 15601 DALLAS PARKWAY, SUITE 600, ADDISON, TEXAS 75001,
ATTENTION: JIM FANT; TELEPHONE:  (214) 665-1600; FACSIMILE: FAX
NO. (214) 655-1610, AND ADDITIONAL COPIES TO: POWELL AND COLEMAN, L.L.P,
ATTENTION:  RANDY OSBORNE; TELEPHONE:  (214) 890-7116; FACSIMILE:  (214)
373-8768.


2.3           SELLER’S NOTICE ADDRESS.  THE NOTICE ADDRESS OF THE SELLER IS C/O
KBS REALTY ADVISORS, 205 WEST WACKER, SUITE 1000, CHICAGO, ILLINOIS 60606,
ATTENTION: BILL ROGALLA, SENIOR VICE PRESIDENT, TELEPHONE: (312) 977-1175;
FACSIMILE:  (312) 726-6804


--------------------------------------------------------------------------------





AND ADDITIONAL COPIES TO JAMES MAYER, ESQ., HOLLAND & KNIGHT LLP, 131 S.
DEARBORN STREET, 30TH FLOOR, CHICAGO, ILLINOIS 60603, TELEPHONE: (312) 715-5841,
FACSIMILE (312) 578-6666.


2.4           PURCHASE PRICE.  THE PURCHASE PRICE FOR THE PROPERTY SHALL BE ONE
HUNDRED ONE MILLION AND 00/100 DOLLARS ($101,000,000) (“PURCHASE PRICE”).


2.5           EFFECTIVE DATE.  THE EFFECTIVE DATE OF THIS AGREEMENT IS THE DATE
ON WHICH THIS AGREEMENT IS FULLY EXECUTED AS INDICATED BY THE LATER DATE OF THE
SELLER’S AND BUYER’S SIGNATURES AS SHOWN ON THE SIGNATURE PAGE OF THIS AGREEMENT
(“EFFECTIVE DATE”).


2.6           DUE DILIGENCE PERIOD.  THE PERIOD BEGINNING ON THE EFFECTIVE DATE
AND ENDING AT 5:00 P.M. ON NOVEMBER 15, 2006.


2.7           CLOSING DATE.  THE CLOSING SHALL OCCUR ON OR BEFORE DECEMBER 13,
2006, SUBJECT TO THE PROVISIONS OF SECTION 16 HEREOF, OR ON SUCH OTHER DATE AS
IS MUTUALLY AGREED UPON BY THE PARTIES (“CLOSING DATE”).


2.8           TERMS OF PURCHASE.

(A)           THE DEPOSIT.  A WIRE TRANSFER OR CASHIER’S OR CERTIFIED CHECK IN
THE AMOUNT OF ONE MILLION FOUR HUNDRED FIFTY-FIVE THOUSAND DOLLARS ($1,455,000)
(THE “INITIAL DEPOSIT”) SHALL BE DELIVERED TO ESCROW HOLDER BY BUYER WITHIN TWO
(2) BUSINESS DAYS OF THE EFFECTIVE DATE AS A CONDITION TO THE “OPENING OF
ESCROW” AS PROVIDED IN PARAGRAPH 7.2.  WITHIN TWO (2) BUSINESS DAYS AFTER
EXPIRATION OF THE DUE DILIGENCE PERIOD, BUYER SHALL DELIVER AN ADDITIONAL
DEPOSIT OF ONE MILLION FOUR HUNDRED FIFTY-FIVE THOUSAND DOLLARS ($1,455,000)
(THE “ADDITIONAL DEPOSIT”).  (THE TERM “DEPOSIT” AS USED HEREIN MEANS THE AMOUNT
HELD BY ESCROW HOLDER UNDER THIS PARAGRAPH AT THE APPLICABLE TIME.)  ESCROW
HOLDER SHALL PLACE THE DEPOSIT IN AN INTEREST-BEARING ACCOUNT AND ALL EARNED
INTEREST SHALL ACCRUE TO THE BUYER’S BENEFIT, UNLESS SELLER IS ENTITLED TO THE
DEPOSIT AS LIQUIDATED DAMAGES UNDER PARAGRAPH 6.4, IN WHICH EVENT THE INTEREST
SHALL ACCRUE TO SELLER’S BENEFIT.  FOR PURPOSES OF THIS AGREEMENT, ANY ACCRUED
INTEREST SHALL BE DEEMED PART OF THE “DEPOSIT”.  AT CLOSING THE DEPOSIT SHALL BE
APPLIED TO THE PURCHASE PRICE, SUBJECT TO THE TERMS OF THIS AGREEMENT.

(B)           BUYER’S CASH AT CLOSING.  THE BALANCE OF THE PURCHASE PRICE LESS
THE AMOUNT OF THE DEPOSIT, PLUS ANY OTHER AMOUNTS TO BE PAID BY BUYER UNDER THIS
AGREEMENT, AND SUBJECT TO THE PRORATIONS AND ADJUSTMENTS DESCRIBED IN THIS
AGREEMENT, SHALL BE DELIVERED TO ESCROW HOLDER BY BUYER AS PROVIDED IN
PARAGRAPH 5.3.

(C)           INDEPENDENT CONSIDERATION.  IN ADDITION TO, AND NOT IN LIEU OF THE
DELIVERY TO ESCROW AGENT OF THE DEPOSIT, BUYER SHALL DELIVER TO SELLER,
CONCURRENTLY WITH BUYER’S EXECUTION AND DELIVERY OF THIS

2


--------------------------------------------------------------------------------




AGREEMENT, BUYER’S CHECK, PAYABLE TO THE ORDER OF SELLER, IN THE AMOUNT OF ONE
HUNDRED AND NO/100 DOLLARS ($100.00).  SELLER AND BUYER HEREBY MUTUALLY
ACKNOWLEDGE AND AGREE SAID SUM REPRESENTS ADEQUATE BARGAINED FOR CONSIDERATION
FOR SELLER’S EXECUTION AND DELIVERY OF THIS AGREEMENT AND BUYER’S RIGHT TO HAVE
INSPECTED THE PROPERTY PURSUANT TO ARTICLE 3 HEREOF.  SAID SUM IS IN ADDITION TO
AND INDEPENDENT OF ANY OTHER CONSIDERATION OR PAYMENT PROVIDED FOR IN THIS
AGREEMENT AND IS NONREFUNDABLE IN ALL EVENTS.


2.9           ESCROW.  THE ESCROW ACCOUNT AT THE ESCROW HOLDER WHICH SHALL BE
OPENED AS PROVIDED IN PARAGRAPH 7.2.


2.10         ESCROW HOLDER.  CHICAGO TITLE COMPANY, 16969 VON KARMAN, SUITE 200,
IRVINE, CALIFORNIA 92606; ATTENTION: GEORGE H. BULL, TELEPHONE: (949) 263-0133;
TELECOPY: (949) 263-0356.


2.11         TITLE POLICY.  A TEXAS OWNER’S POLICY OF TITLE INSURANCE ISSUED BY
ESCROW HOLDER, AS AGENT FOR CHICAGO TITLE INSURANCE COMPANY (“TITLE COMPANY”),
FOR THE PROPERTY IN THE AGGREGATE AMOUNT OF THE PURCHASE PRICE, SUBJECT TO THE
EXCEPTIONS TO TITLE LISTED ON EXHIBIT C ATTACHED HERETO AND INCORPORATED HEREIN,
ANY REAL ESTATE TAXES AND ASSESSMENTS NOT YET DUE AND PAYABLE, EXCEPTIONS
CREATED OR RESULTING FROM BUYER’S ACTS AND EXCEPTIONS TO TITLE APPROVED OR
DEEMED APPROVED BY BUYER PURSUANT TO PARAGRAPH 3.1.1 BELOW (COLLECTIVELY, THE
“PERMITTED EXCEPTIONS”).


3.             CONDITIONS PRECEDENT TO BUYER’S PERFORMANCE.  BUYER’S OBLIGATION
TO PURCHASE THE PROPERTY IS SUBJECT TO THE SATISFACTION OR WAIVER (OR DEEMED
WAIVER) OF ALL THE CONDITIONS SET FORTH BELOW (WHICH ARE FOR BUYER’S BENEFIT) ON
OR BEFORE THE CLOSING DATE.


3.1           TITLE CONDITION.


3.1.1        BUYER HAS OBTAINED FROM THE TITLE COMPANY A CURRENT TITLE
COMMITMENT FOR THE PROPERTY (THE “COMMITMENT”), TOGETHER WITH COPIES OF ALL
DOCUMENTS AVAILABLE TO THE TITLE COMPANY REFERENCED AS RECORDED EXCEPTIONS IN
THE COMMITMENT.  WITHIN TEN (10) BUSINESS DAYS AFTER THE EFFECTIVE DATE, BUYER
MAY DISAPPROVE THE COMMITMENT BY DELIVERING WRITTEN NOTICE TO SELLER AND ESCROW
HOLDER (THE “NOTICE OF DEFECT”) SPECIFYING EACH MATTER SHOWN IN THE COMMITMENT
(INCLUDING, WITHOUT LIMITATION, ANY MATTERS LISTED ON EXHIBIT C), IF ANY, WHICH
IS DISAPPROVED BY BUYER (EACH A “DISAPPROVED EXCEPTION”).  SELLER’S FAILURE TO
RECEIVE THE NOTICE OF DEFECT WITHIN SUCH 10 BUSINESS DAY PERIOD OF THE BUYER’S
RECEIPT OF THE COMMITMENT SHALL BE CONCLUSIVELY DEEMED TO CONSTITUTE BUYER’S
APPROVAL OF THE COMMITMENT AND SATISFACTION OF THIS CONDITION.


3.1.2        WITHIN FIVE (5) BUSINESS DAYS AFTER RECEIVING A NOTICE OF DEFECT,
SELLER SHALL DELIVER TO BUYER AND ESCROW HOLDER NOTICE AS TO WHETHER SELLER WILL
USE ITS REASONABLE EFFORTS TO CURE THAT DISAPPROVED EXCEPTION(S).  BUYER’S
FAILURE TO RECEIVE ANY NOTICE FROM SELLER WITHIN THAT FIVE (5) BUSINESS DAY
PERIOD SHALL BE DEEMED TO BE NOTICE TO BUYER THAT SELLER ELECTED NOT TO CURE THE
DISAPPROVED

3


--------------------------------------------------------------------------------





EXCEPTION(S).  BUYER SHALL BE DEEMED TO HAVE WAIVED ITS DISAPPROVAL OF THE
DISAPPROVED EXCEPTION(S) AND TO HAVE AGREED TO ACQUIRE TITLE TO THE PROPERTY
SUBJECT TO THE DISAPPROVED EXCEPTION(S) (IN WHICH EVENT THE DISAPPROVED
EXCEPTION(S) SHALL THEREBY BECOME “PERMITTED EXCEPTIONS”), UNLESS BUYER
TERMINATES THIS AGREEMENT BY WRITTEN NOTICE DELIVERED TO SELLER AND ESCROW
HOLDER WITHIN THREE (3) BUSINESS DAYS AFTER SELLER’S NOTICE (OR DEEMED NOTICE)
AS PROVIDED IN THIS PARAGRAPH 3.1.2.


3.1.3        IF SELLER NOTIFIES BUYER IN WRITING, AS PROVIDED IN
PARAGRAPH 3.1.2, THAT IT WOULD USE ITS REASONABLE EFFORTS TO CURE A DISAPPROVED
EXCEPTION, AND THEN FAILS TO CURE THAT DISAPPROVED EXCEPTION BY NO LATER THAN
THREE (3) BUSINESS DAYS BEFORE THE CLOSING DATE, BUYER, AS ITS ONLY REMEDY FOR
SELLER HAVING FAILED TO CURE THE DISAPPROVED EXCEPTION, MAY ELECT BY WRITTEN
NOTICE TO SELLER AND ESCROW HOLDER, TO BE RECEIVED NO LATER THAN TWO (2)
BUSINESS DAYS BEFORE THE CLOSING DATE, EITHER TO TERMINATE THIS AGREEMENT OR TO
CLOSE AND TO ACQUIRE THE PROPERTY, SUBJECT TO THE DISAPPROVED EXCEPTION(S),
WHICH SELLER SHALL HAVE NO OBLIGATION TO CURE.  SELLER’S FAILURE TO RECEIVE
NOTICE OF BUYER’S ELECTION BY SUCH TIME SHALL BE DEEMED AN ELECTION BY BUYER TO
CLOSE AND TO ACQUIRE THE PROPERTY, SUBJECT TO THE DISAPPROVED EXCEPTIONS (WHICH
SHALL THEREBY BECOME “PERMITTED EXCEPTIONS”).  NOTWITHSTANDING THE FOREGOING,
SELLER SHALL TAKE ALL ACTIONS NECESSARY TO REMOVE AT CLOSING ALL MORTGAGES,
DEEDS OF TRUST, MECHANICS’ LIENS CAUSED BY, THROUGH OR UNDER SELLER OR SIMILAR
LIENS ON THE PROPERTY OTHER THAN THE LIEN OF TAXES NOT YET DUE OR PAYABLE AND
LIENS NOT CAUSED BY, THROUGH OR UNDER SELLER (“LIENS”).


3.1.4        IF BUYER PROPERLY ELECTS TO TERMINATE THIS AGREEMENT AS PROVIDED IN
THIS PARAGRAPH 3.1, THIS AGREEMENT SHALL TERMINATE AND THE DEPOSIT SHALL BE
RETURNED TO BUYER AS PROVIDED IN PARAGRAPH 6.2.


3.1.5        A DISAPPROVED EXCEPTION SHALL BE CONSIDERED TO HAVE BEEN CURED IF
THE TITLE COMPANY AGREES TO ISSUE THE TITLE POLICY TO BUYER WITHOUT THAT
DISAPPROVED EXCEPTION BEING REFLECTED AS AN EXCEPTION TO COVERAGE UNDER THE
TITLE POLICY OR WITH SUCH DISAPPROVED EXCEPTION REFLECTED BUT INSURED OVER VIA
AN ENDORSEMENT APPROVED BY BUYER IN ITS SOLE DISCRETION.


3.1.6        FOR PURPOSES OF THIS PARAGRAPH 3.1, “REASONABLE EFFORTS” SHALL NOT
INCLUDE ANY OBLIGATION OF SELLER TO INCUR ANY EXPENSE WHATSOEVER IN CONNECTION
WITH CORRECTING ANY DISAPPROVED EXCEPTION, NOR SHALL SELLER’S NOTICE TO BUYER
REGARDING ANY OF THOSE ITEMS OBLIGATE SELLER TO INCUR ANY EXPENSE, EXCEPT TO THE
EXTENT REQUIRED TO REMOVE ANY LIEN OR TO THE EXTENT EXPRESSLY STATED OTHERWISE
IN THE NOTICE.  NOTHING IN THIS PARAGRAPH 3.1 SHALL OBLIGATE BUYER TO EXPEND ANY
FUNDS TO CURE A DISAPPROVED EXCEPTION(S).


3.1.7        IF NEW TITLE EXCEPTIONS (COLLECTIVELY, THE “NEW EXCEPTIONS”)
ENCUMBERING THE PROPERTY ARE RAISED BY THE TITLE COMPANY AFTER THE EXPIRATION OF
THE DUE DILIGENCE PERIOD AND PRIOR TO THE DATE OF CLOSING, SELLER SHALL NOTIFY
BUYER OF ANY NEW EXCEPTIONS UPON BECOMING AWARE OF SAME AND SO LONG AS SUCH NEW
EXCEPTIONS ARE NOT A RESULT OF THE ACTIONS OF BUYER OR ITS AGENTS, EMPLOYEES

4


--------------------------------------------------------------------------------





OR CONTRACTORS, AND IF THE NEW EXCEPTIONS ARE NOT ACCEPTABLE TO BUYER, EITHER:
(I) SELLER, AT ITS OPTION, WILL ARRANGE FOR THE TITLE COMPANY TO REMOVE FROM OR
ENDORSE OVER THE NEW EXCEPTIONS IN BUYER’S TITLE POLICY WITH AN ENDORSEMENT
ACCEPTABLE TO BUYER IN ITS SOLE DISCRETION; OR (II) IF SELLER FAILS TO EXERCISE
ITS OPTION UNDER (I) ABOVE, BUYER MAY ELECT BY WRITTEN NOTICE TO SELLER AND
ESCROW HOLDER, TO BE RECEIVED NO LATER THAN THE CLOSING DATE, EITHER TO
TERMINATE THIS AGREEMENT AND, UPON SUCH ELECTION, BUYER SHALL RECEIVE A REFUND
OF THE DEPOSIT OR TO CLOSE AND TO ACQUIRE THE PROPERTY, SUBJECT TO THE NEW
EXCEPTIONS, WHICH SELLER SHALL HAVE NO OBLIGATION TO CURE.  NOTWITHSTANDING THE
FOREGOING, SELLER SHALL BE OBLIGATED TO REMOVE, AT OR BEFORE CLOSING, ALL NEW
EXCEPTIONS CAUSED TO APPEAR OF RECORD BY SELLER.  SELLER’S FAILURE TO RECEIVE
NOTICE OF BUYER’S ELECTION WITHIN SUCH TIME PERIOD SHALL BE DEEMED AN ELECTION
BY BUYER TO CLOSE AND ACQUIRE THE PROPERTY SUBJECT TO THE NEW EXCEPTIONS (WHICH
SHALL THEREBY BECOME “PERMITTED EXCEPTIONS”).


3.2           SURVEY.  SELLER WILL PROVIDE TO BUYER A COPY OF THE MOST RECENT
SURVEY DATED SEPTEMBER 21, 2006.  BUYER MAY ORDER AN UPDATED SURVEY
(COLLECTIVELY, THE “SURVEY”) FOR THE PROPERTY.  DURING THE DUE DILIGENCE PERIOD,
BUYER HAS THE RIGHT TO PROVIDE WRITTEN NOTICE TO SELLER OF OBJECTIONS TO THE
SURVEY.  BUYER SHALL DELIVER A COPY OF ANY UPDATED SURVEY TO SELLER AND TITLE
COMPANY.


3.3           FEASIBILITY CONDITION.


3.3.1        BUYER SHALL HAVE UNTIL 5:00 P.M. CENTRAL STANDARD TIME, ON THE LAST
DAY OF THE DUE DILIGENCE PERIOD TO CONFIRM, AT BUYER’S SOLE EXPENSE, WHETHER
BUYER DESIRES TO PURCHASE THE PROPERTY.  PRIOR TO OR ON THE LAST DAY OF THE DUE
DILIGENCE PERIOD, BUYER SHALL HAVE THE ABSOLUTE RIGHT TO TERMINATE THIS
AGREEMENT AS HEREINAFTER SET FORTH.  BUYER SHALL HAVE THE RIGHT TO REVIEW AND
INVESTIGATE, IN ADDITION TO ALL OTHER MATTERS REGARDING THE PROPERTY, INCLUDING,
BUT NOT LIMITED TO, ALL OF THE FOLLOWING:

(A)           THE PHYSICAL CONDITION OF THE PROPERTY;

(B)           TITLE TO THE PROPERTY;

(C)           THE AVAILABILITY OF ALL NECESSARY UTILITIES AND GRAVITY SEWERS AND
STORM DRAINS FOR THE PROPERTY;

(D)           LEASES, SERVICE CONTRACTS, TAX BILLS AND OTHER WRITTEN AGREEMENTS
OR NOTICES WHICH AFFECT THE PROPERTY TO THE EXTENT AVAILABLE;

(E)           THE SURVEY;

(F)            THE ENVIRONMENTAL CONDITION OF THE LAND AND THE IMPROVEMENTS,
INCLUDING THE EXISTENCE OF TOXIC WASTE AND HAZARDOUS SUBSTANCES; AND

5


--------------------------------------------------------------------------------




(G)           THE ECONOMIC FEASIBILITY OF BUYER’S INTENDED USE OF THE PROPERTY.


3.3.2        IN CONNECTION WITH BUYER’S DUE DILIGENCE INVESTIGATION, SELLER
SHALL, WITHIN FIVE (5) BUSINESS DAYS OF THE EFFECTIVE DATE, FURNISH OR MAKE
AVAILABLE TO BUYER THE DOCUMENTS AND OTHER ITEMS (THE “PROPERTY INFORMATION”)
LISTED ON EXHIBIT K ATTACHED HERETO AND MADE A PART HEREOF, TO THE EXTENT ANY OF
SUCH DOCUMENTS ARE IN SELLER’S POSSESSION.


3.3.3        BUYER HAS ADVISED SELLER THAT BUYER MUST CAUSE TO BE PREPARED UP TO
THREE (3) YEARS OF AUDITED FINANCIAL STATEMENTS IN RESPECT OF THE PROPERTY IN
COMPLIANCE WITH THE POLICIES OF BUYER AND CERTAIN LAWS AND REGULATIONS,
INCLUDING, WITHOUT LIMITATION, SECURITIES AND EXCHANGE COMMISSION REGULATION
S-X. SELLER AGREES TO USE REASONABLE EFFORTS TO COOPERATE, AT NO COST OR EXPENSE
TO SELLER, WITH BUYER’S AUDITORS IN THE PREPARATION OF SUCH AUDITED FINANCIAL
STATEMENTS (IT BEING UNDERSTOOD AND AGREED THAT THE FOREGOING COVENANT SHALL
SURVIVE THE CLOSING). WITHOUT LIMITING THE GENERALITY OF THE PRECEDING SENTENCE:
(I) SELLER SHALL, DURING NORMAL BUSINESS HOURS, ALLOW BUYER’S AUDITORS
REASONABLE ACCESS TO SUCH BOOKS AND RECORDS MAINTAINED BY SELLER (AND SELLER’S
MANAGER OF THE PROPERTY) IN RESPECT SOLELY OF THE PROPERTY AS NECESSARY TO
PREPARE SUCH AUDITED FINANCIAL STATEMENTS; (II) SELLER SHALL USE REASONABLE
EFFORTS TO PROVIDE TO BUYER SUCH FINANCIAL INFORMATION AND SUPPORTING
DOCUMENTATION AS ARE NECESSARY AND RELATED SOLELY TO THE PROPERTY FOR BUYER’S
AUDITORS TO PREPARE AUDITED FINANCIAL STATEMENTS; (III) SELLER WILL MAKE
AVAILABLE AT REASONABLE TIMES FOR INTERVIEW BY BUYER AND BUYER’S AUDITORS THE
MANAGER OF THE PROPERTY OR OTHER AGENTS OR REPRESENTATIVES OF SELLER RESPONSIBLE
FOR THE DAY-TO-DAY OPERATION OF THE PROPERTY AND THE KEEPING OF THE BOOKS AND
RECORDS IN RESPECT OF THE OPERATION OF THE PROPERTY; AND (IV) IF SELLER HAS
AUDITED FINANCIAL STATEMENTS WITH RESPECT TO THE PROPERTY, SELLER SHALL PROMPTLY
PROVIDE BUYER’S AUDITORS WITH A COPY OF SUCH AUDITED FINANCIAL STATEMENTS. IF
AFTER THE CLOSING DATE SELLER OBTAINS AN AUDITED FINANCIAL STATEMENT IN RESPECT
OF THE PROPERTY FOR A FISCAL PERIOD PRIOR TO THE CLOSING DATE THAT WAS NOT
COMPLETED AS OF THE CLOSING DATE, THEN SELLER SHALL PROMPTLY PROVIDE BUYER WITH
A COPY OF SUCH AUDITED FINANCIAL STATEMENT, AND THE FOREGOING COVENANT SHALL
SURVIVE CLOSING.  IT SHALL BE A CONDITION PRECEDENT TO THE OBLIGATIONS OF BUYER
UNDER THIS AGREEMENT THAT SELLER SHALL HAVE COMPLIED WITH THE COVENANTS SET
FORTH IN THIS SECTION 3.3.3 AS OF THE CLOSING DATE.

The Property Information and all other information, other than matters of public
record or matters generally known to the public, furnished to, or obtained
through inspection of the Property by, Buyer, its affiliates, lenders,
employees, attorneys, accountants and other professionals or agents relating to
the Property, will be treated by Buyer, its affiliates, lenders, employees and
agents as confidential.  However, notwithstanding the foregoing provisions or
anything else to the contrary contained in this Agreement (i) Buyer may disclose
such information to its consultants, attorneys, accountants, prospective
investors and lenders, and others who need to know the information for the
purpose of assisting Buyer in connection with the transaction that is the
subject of this Agreement; (ii) the foregoing covenant of confidentiality shall
not be applicable to any information published by Seller as public knowledge or
otherwise

6


--------------------------------------------------------------------------------




available in the public domain; (iii) Buyer shall be permitted to disclose such
information as may be recommended by Buyer’s legal counsel in order to comply
with all financial reporting, securities laws and other legal requirements
applicable to Buyer, including any required disclosures to the Securities and
Exchange Commission; and (iv) any duty of confidentiality set forth in this
Agreement shall terminate upon Closing.


3.4           REPRESENTATIONS AND WARRANTIES.  ALL OF SELLER’S REPRESENTATIONS
AND WARRANTIES ARE AS OF THE DATE HEREOF AND SHALL BE TRUE IN ALL MATERIAL
RESPECTS AS OF CLOSING OR QUALIFIED AS PROVIDED IN PARAGRAPH 9.1.


3.5           PERFORMANCE OF COVENANTS AND BUYER’S RIGHT OF TERMINATION.  SELLER
SHALL HAVE TIMELY PERFORMED ALL OF ITS COVENANTS UNDER THIS AGREEMENT, INCLUDING
WITHOUT LIMITATION, THE SIGNING, ACKNOWLEDGING AND TIMELY DELIVERY OF ALL
DOCUMENTS AND INSTRUMENTS TO ESCROW HOLDER AS REQUIRED BY PARAGRAPH 5.2 BELOW.

The Buyer’s conditions contained in this Section 3 (“Buyer’s Conditions”) are
intended solely for the benefit of Buyer and its permitted assignee.  Subject to
the time limitations set forth in this Section 3, if any of the Buyer’s
Conditions are not satisfied, Buyer shall have the right in its sole discretion
to either waive in writing the Buyer’s Condition and proceed with the purchase
or terminate this Agreement.  Seller agrees that in the event Buyer determines,
in Buyer’s sole discretion, that the Property is not suitable for its purposes,
or that it is in the interest of Buyer to terminate this Agreement for any other
reason, then Buyer shall have the right to terminate this Agreement by sending
to Seller written notice thereof which is received by Seller by facsimile (with
a hard copy of such notice sent by overnight courier) (hereinafter referred to
as the “Notice of Termination”) prior to the expiration of the Due Diligence
Period.  Upon delivery by Buyer of such Notice of Termination within the Due
Diligence Period, this Agreement shall terminate (except for those obligations
which expressly survive termination of this Agreement) and the Deposit shall be
returned to Buyer.  If Buyer fails to send and Seller fails to timely receive as
provided herein a Notice of Termination prior to the expiration of the Due
Diligence Period, Buyer shall no longer have any right to terminate this
Agreement under this Section 3.

4.             CONDITIONS PRECEDENT TO SELLER’S PERFORMANCE.  Seller’s
obligation to sell the Property is subject to the satisfaction (or waiver) of
all conditions set forth below (which are for Seller’s benefit) within the time
periods specified.

4.1           Performance of Covenants.  Buyer shall have timely performed all
of its covenants under this Agreement, including without limitation, the
signing, acknowledging and timely delivery of all documents, monies and
instruments to Escrow Holder as required by Paragraph 5.3 below.

4.2           Representations and Warranties.  All of Buyer’s Representations
and Warranties provided in Paragraph 9.2 shall be true as of Closing.

7


--------------------------------------------------------------------------------




4.3           Delivery of Documents.  Buyer shall have signed, acknowledged and
timely delivered all documents, monies, and instruments to Escrow Holder as
required by this Agreement.

4.4           Sale of Adjacent Property.  It shall be a condition precedent to
Seller’s obligations to close under this Agreement that the closing under that
certain Purchase Agreement for Real Property and Escrow Instructions of even
date herewith between Seller and Buyer for the approximately 3.778 acre parcel
located adjacent to the Property (the “Land Agreement”) shall have occurred
concurrently with the Closing under this Agreement.  If, prior to the
consummation of the Closing under this Agreement, the Land Agreement is
terminated for any reason other than a default of the seller thereunder, Seller
shall have the right to terminate this Agreement within 5 days after the
termination of the Land Agreement, in which event the Earnest Money shall be
refunded to Buyer and this Agreement shall be rendered null and void except for
those obligations which expressly survive termination of this Agreement

5.             CLOSING.

5.1           The Closing.

(a)           The Closing shall occur by no later than 3:00 p.m. on the Closing
Date.

(b)           The terms “Close of Escrow” and/or “Closing” are used in this
Agreement to mean the time the Escrow Holder has received the Special Warranty
Deed and is prepared to record same (i.e., having satisfied all escrow
requirements for recording same) in the office of the Harris County recorder.

(c)           The occurrence of the Closing shall constitute each party’s
agreement that all of its conditions precedent to its obligation to perform have
been satisfied or waived.

5.2           Seller’s Closing Obligations.  As of the Closing Date, Seller
shall deliver to Escrow Holder:

(a)           A Special Warranty Deed in the form attached as Exhibit D
(“Special Warranty Deed”), signed by the Seller and acknowledged, covering the
Land and Improvements on the Property;

(b)           An assignment and assumption of all of the Leases and the Assumed
Contracts to Buyer in the form attached as Exhibit E (“Assignment of Leases and
Contracts”) signed by the Seller;

(c)           A general assignment of assignable intangible property, licenses,
permits and warranties relating to the Property in the form attached as Exhibit
F (“General Assignment”), signed by the Seller;

8


--------------------------------------------------------------------------------




(d)           A certificate of non-foreign status in the form attached as
Exhibit G (“Seller’s Certificate”), signed by the Seller;

(e)           A bill of sale for the Personal Property in the form attached as
Exhibit H (“Bill of Sale”), signed by the Seller;

(f)            To the extent not previously delivered to Buyer, original
Estoppel Certificates obtained by Seller as described in Section 16 below;

(g)           Evidence of the termination of the management/leasing agreements
with the current property managers/leasing agents of the Property;

(h)           Certified rent roll for the Property as of a date not earlier than
three (3) business days before the Closing Date;

(i)            Notice to tenants for the Property from the Seller informing the
tenants of a change in the ownership and management of such Property;

(j)            Keys to the Property;

(k)           A Closing Statement for the transaction contemplated by this
Agreement (“Closing Statement”) signed by the Seller;

(l)            The Title Company’s customary seller’s affidavit;

(m)          To the extent any security deposits under the Leases are held in
the form of letters of credit, such letters of credit in their full amount duly
and effectively transferred to Buyer;

(n)           Originals of the Leases, Contracts, Licenses and Permits to the
extent in Seller’s possession;

(o)           A Utility Escrow Agreement signed by the Seller; and

(p)           Any additional funds or instruments (signed by Seller and
acknowledged, if appropriate) as may be necessary to comply with this Agreement.

5.3           Buyer’s Closing Obligations.  As of the Closing Date, Buyer shall
deliver to Escrow Holder;

(a)           Cash equal to that amount provided for in Paragraph 2.8(b).  The
cash must be by direct deposit or by wire transfer of funds actually made in
Escrow Holder’s depository bank account by 1:00 p.m. on the Closing Date;

9


--------------------------------------------------------------------------------




(b)           The Assignment of Leases and Contracts (or counterpart), signed by
Buyer;

(c)           The General Assignment (or counterpart), signed by Buyer;

(d)           Documents evidencing Buyer’s good standing and valid existence in
the State of Texas and authority of Buyer and parties acting on behalf of Buyer
to consummate this transaction;

(e)           Closing Statement;

(f)            A Utility Escrow Agreement signed by the Buyer; and

(g)           Any additional funds and instruments (signed by Buyer and
acknowledged, if appropriate) as may be necessary to comply with this Agreement.


5.4           TITLE POLICY.  SELLER SHALL CAUSE THE TITLE COMPANY TO ISSUE THE
TITLE POLICY IN THE AMOUNT OF THE PURCHASE PRICE AND SUBJECT ONLY TO THE
PERMITTED EXCEPTIONS TO BUYER.  IF BUYER OR ITS LENDER DESIRES ANY SPECIAL
ENDORSEMENTS TO THE COVERAGE PROVIDED BY THE TITLE POLICY (INCLUDING, WITHOUT
LIMITATION, MODIFICATION OF ANY STANDARD SCHEDULE B EXCEPTIONS), BUYER SHALL
OBTAIN AND PAY FOR THESE ENDORSEMENTS AND MODIFICATIONS AT THE PROMULGATED RATE
AND THE LENDER’S POLICY AT THE SIMULTANEOUS ISSUE RATE.  THE ISSUANCE OF ANY
SUCH ENDORSEMENTS OR MODIFIED COVERAGE SHALL NOT DELAY THE CLOSING.  THE
ISSUANCE OF THE TITLE POLICY SHALL BE IN LIEU OF ANY EXPRESS OR IMPLIED WARRANTY
OF SELLER CONCERNING TITLE TO THE PROPERTY (OTHER THAN ANY WARRANTIES PROVIDED
BY THE GIVING OF THE SPECIAL WARRANTY DEED), AND BUYER AGREES THAT ITS ONLY
REMEDY FOR DAMAGES INCURRED BY REASON OF ANY DEFECT IN THE TITLE SHALL BE
AGAINST ONLY THE TITLE COMPANY (EXCEPT WITH RESPECT TO ANY VIOLATION OF ANY
WARRANTIES PROVIDED BY THE GIVING OF THE SPECIAL WARRANTY DEED ).


6.             TERMINATION OF THIS AGREEMENT.


6.1           FAILURE OF A CONDITION.  EXCEPT IN THOSE INSTANCES WHERE THE
ESCROW ESTABLISHED BY ESCROW HOLDER (“ESCROW”) AUTOMATICALLY TERMINATES UNDER
THE TERMS OF THIS AGREEMENT, IF ANY CONDITION IS NOT SATISFIED OR WAIVED WITHIN
THE TIME PERIOD AND IN THE MANNER SET FORTH IN THIS AGREEMENT, THEN THE PARTY
FOR WHOSE BENEFIT THE CONDITION EXISTS (AS PROVIDED IN SECTIONS 3 AND 4 OF THIS
AGREEMENT) MAY TERMINATE THIS AGREEMENT BY DELIVERING WRITTEN NOTICE TO THE
OTHER PARTY AND TO ESCROW HOLDER AFTER THE END OF THE APPLICABLE TIME PERIOD.


6.2           CONSEQUENCES.  IF THIS AGREEMENT TERMINATES (OR IS PROPERLY
TERMINATED BY EITHER PARTY) AS SPECIFICALLY PROVIDED BY ITS TERMS, THEN EACH OF
THE FOLLOWING SHALL OCCUR:  ESCROW SHALL BE DEEMED AUTOMATICALLY CANCELED
REGARDLESS OF WHETHER CANCELLATION INSTRUCTIONS ARE SIGNED; NEITHER PARTY SHALL
HAVE ANY FURTHER OBLIGATION TO THE OTHER UNDER THIS AGREEMENT (EXCEPT FOR BREACH
OF THIS AGREEMENT AS THOSE REMEDIES MAY BE LIMITED HEREUNDER; AND AS PROVIDED
UNDER PARAGRAPHS 10.1, 10.2, 10.3 AND 15.18 WHICH SHALL SURVIVE TERMINATION OF
THIS AGREEMENT); ALL RIGHTS GRANTED TO BUYER UNDER THIS AGREEMENT

10


--------------------------------------------------------------------------------





AND IN THE PROPERTY SHALL TERMINATE, EXCEPT AS OTHERWISE PROVIDED HEREIN; AND,
EXCEPT AS PROVIDED TO THE CONTRARY HEREIN OR IN PARAGRAPH 6.4 (CONCERNING
SELLER’S RIGHT TO RETAIN THE DEPOSIT AS LIQUIDATED DAMAGES), ESCROW HOLDER SHALL
RETURN ALL FUNDS AND DOCUMENTS THEN HELD IN ESCROW TO THE PARTY DEPOSITING THE
SAME.


6.3           ESCROW CANCELLATION CHARGES.  IF ESCROW FAILS TO CLOSE BECAUSE OF
EITHER PARTY’S DEFAULT, THE DEFAULTING PARTY SHALL BE LIABLE FOR ALL ESCROW
CANCELLATION AND ALL REASONABLE TITLE COMPANY CHARGES.  IF ESCROW FAILS TO CLOSE
FOR ANY OTHER REASON, BUYER AND SELLER SHALL EACH PAY ONE-HALF OF ANY ESCROW
CANCELLATION AND TITLE COMPANY CHARGES.


6.4           LIQUIDATED DAMAGES.  IN THE EVENT THAT BUYER FAILS TO CONSUMMATE
THIS AGREEMENT FOR ANY REASON, EXCEPT SELLER’S DEFAULT WHICH RESULTS IN A RETURN
OF THE EARNEST MONEY TO BUYER OR THE PERMITTED TERMINATION OF THIS AGREEMENT BY
EITHER SELLER OR BUYER AS HEREIN EXPRESSLY PROVIDED, SELLER SHALL BE ENTITLED,
AS ITS SOLE REMEDY, TO TERMINATE THIS AGREEMENT AND RECEIVE THE EARNEST MONEY AS
LIQUIDATED DAMAGES FOR THE BREACH OF THIS AGREEMENT, IT BEING AGREED BETWEEN THE
PARTIES HERETO THAT THE ACTUAL DAMAGES TO SELLER IN THE EVENT OF SUCH BREACH ARE
IMPRACTICAL TO ASCERTAIN AND THE AMOUNT OF THE EARNEST MONEY IS A REASONABLE
ESTIMATE THEREOF.  IN THE EVENT THAT BUYER CLOSES UNDER THIS AGREEMENT AND THEN
FAILS TO FULLY AND TIMELY PERFORM ANY OF ITS OTHER OBLIGATIONS UNDER THIS
AGREEMENT THAT SURVIVE OR ARE PERFORMABLE AFTER THE CLOSING, SELLER MAY SEEK ALL
REMEDIES AVAILABLE AT LAW OR IN EQUITY.

SELLER’S INITIALS

 

 

BUYER’S INITIALS

 

 

 


7.             GENERAL ESCROW PROVISIONS.


7.1           ESCROW INSTRUCTIONS.  THIS AGREEMENT WHEN SIGNED BY BUYER, SELLER
AND ESCROW HOLDER SHALL ALSO CONSTITUTE ESCROW INSTRUCTIONS TO ESCROW HOLDER.


7.2           OPENING ESCROW.  WHEN BOTH (I) THIS AGREEMENT, FULLY SIGNED OR IN
SIGNED COUNTERPARTS, AND (II) THE INITIAL DEPOSIT IS DELIVERED TO ESCROW HOLDER,
ESCROW SHALL BE DEEMED OPEN AND ESCROW HOLDER SHALL IMMEDIATELY NOTIFY BUYER AND
SELLER BY TELEPHONE AND IN WRITING OF THE DATE OF OPENING OF ESCROW.


7.3           GENERAL PROVISIONS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
THIS AGREEMENT, THE GENERAL PROVISIONS OF ANY CLOSING ESCROW INSTRUCTIONS, WHICH
ARE LATER SIGNED BY THE PARTIES, ARE INCORPORATED BY REFERENCE TO THE EXTENT
THEY ARE NOT INCONSISTENT WITH THE PROVISIONS OF THIS AGREEMENT.  IF THERE IS
ANY INCONSISTENCY BETWEEN THE PROVISIONS OF THOSE GENERAL PROVISIONS AND ANY OF
THE PROVISIONS OF THIS AGREEMENT, THE PROVISIONS OF THIS AGREEMENT SHALL
CONTROL.  IF ANY REQUIREMENTS RELATING TO THE DUTIES OR OBLIGATIONS OF THE
ESCROW HOLDER ARE UNACCEPTABLE TO THE ESCROW HOLDER, OR IF THE ESCROW HOLDER
REQUIRES ADDITIONAL INSTRUCTIONS, THE PARTIES AGREE TO MAKE ANY DELETIONS,
SUBSTITUTIONS AND ADDITIONS AS COUNSEL FOR BUYER AND SELLER SHALL MUTUALLY
APPROVE AND WHICH DO NOT MATERIALLY ALTER THE TERMS OF THIS AGREEMENT.  ANY
SUPPLEMENTAL INSTRUCTIONS

11


--------------------------------------------------------------------------------





SHALL BE SIGNED ONLY AS AN ACCOMMODATION TO ESCROW HOLDER AND SHALL NOT BE
DEEMED TO MODIFY OR AMEND THE RIGHTS OF BUYER AND SELLER, AS BETWEEN BUYER AND
SELLER, UNLESS THE SUPPLEMENTAL INSTRUCTIONS EXPRESSLY SO PROVIDE.  SELLER AND
BUYER SHALL INDEMNIFY ESCROW HOLDER FOR ANY LIABILITY, COSTS AND EXPENSES BY
REASON OF ESCROW HOLDER’S GOOD FAITH COMPLIANCE WITH THE TERMS OF THIS
AGREEMENT.  IN THE EVENT OF A DISPUTE, ESCROW HOLDER SHALL INTERPLEAD THE
DEPOSIT INTO A COURT OF COMPETENT JURISDICTION IN HARRIS COUNTY, TEXAS.


7.4           PRORATIONS.  THE FOLLOWING PRORATIONS SHALL BE MADE BETWEEN SELLER
AND BUYER AT THE CLOSE OF ESCROW, BASED ON THE ACTUAL NUMBER OF DAYS IN THE
MONTH IN WHICH THE CLOSING OCCURS AND A THREE HUNDRED SIXTY-FIVE (365) DAY YEAR:

(A)           REAL PROPERTY TAXES, UTILITY FEES (PURSUANT TO THE UTILITY ESCROW
AGREEMENT REFERRED TO IN SECTIONS 5.2 AND 5.3 OF THIS AGREEMENT) AND DEPOSITS,
COMMON AREA MAINTENANCE EXPENSES, OPERATING EXPENSES FOR THE PROPERTY, PERSONAL
PROPERTY TAXES, IF ANY, WITH RESPECT TO THE PERSONAL PROPERTY, ASSESSMENTS,
SEWER CHARGES, AND OTHER COSTS AND EXPENSES ATTRIBUTABLE TO THE PROPERTY SHALL
BE PRORATED AS OF THE CLOSE OF ESCROW.  TO THE EXTENT ANY EXPENSES OR CHARGES
FOR THE PROPERTY ARE PAID BY TENANTS TO THE LANDLORD UNDER THE LEASES ON AN
ESTIMATED BASIS, FOR WHICH A FUTURE RECONCILIATION OF ACTUAL TO ESTIMATES IS TO
BE PERFORMED, SELLER AND BUYER SHALL MAKE AN ADJUSTMENT AT CLOSING FOR THE
APPLICABLE RECONCILIATION PERIOD IN WHICH THE CLOSING OCCURS BASED ON A
COMPARISON OF THE ACTUAL EXPENSES FOR THE PROPERTY PAID BY SELLER AS OF THE
CLOSING DATE TO THE ESTIMATED EXPENSES FOR THE PROPERTY PAID BY TENANTS TO
SELLER.  THE ADJUSTMENT FOR SUCH RECONCILIATION PERIOD SHALL BE CALCULATED AS
FOLLOWS:  TO THE EXTENT THE AGGREGATE AMOUNT OF THE ESTIMATED PAYMENTS THAT A
TENANT HAS MADE TO SELLER AS OF THE CLOSING DATE EXCEEDS SUCH TENANT’S SHARE OF
THE ACTUAL EXPENSES FOR THE PROPERTY PAID BY SELLER AS OF THE CLOSING DATE
(AFTER DEDUCTING SUCH TENANT’S APPLICABLE BASE YEAR AMOUNTS), BUYER SHALL
RECEIVE A CREDIT FOR THE EXCESS TENANT PAYMENTS.  TO THE EXTENT THE AGGREGATE
AMOUNT OF THE ESTIMATED PAYMENTS THAT A TENANT HAS MADE TO SELLER AS OF THE
CLOSING DATE IS LESS THAN SUCH TENANT’S SHARE OF THE ACTUAL EXPENSES FOR THE
PROPERTY PAID BY SELLER AS OF THE CLOSING DATE (AFTER DEDUCTING SUCH TENANT’S
APPLICABLE BASE YEAR AMOUNTS), SELLER SHALL RECEIVE A CREDIT WHEN AND TO THE
EXTENT SUCH PAYMENTS ARE COLLECTED, TO THE EXTENT SELLER IS ENTITLED TO RECEIVE
FROM SUCH TENANT PAYMENTS OF SUCH SHORTFALL UNDER THE TERMS OF SUCH TENANT’S
LEASE.  SUBSEQUENT TO CLOSING, BUYER SHALL ASSUME ALL RIGHTS AND OBLIGATIONS TO
COLLECT FROM OR PAY TO LEASE TENANTS ANY RECONCILIATION AMOUNTS.  ANY PRORATIONS
BASED ON AN ESTIMATED BASIS SHALL BE SUBJECT TO REPRORATION UPON THE FINAL
DETERMINATION OF SUCH AMOUNTS.

(B)           ALL RENTS, ADDITIONAL RENT, INCOME, AND OTHER AMOUNTS PAYABLE TO
THE OWNER OR LANDLORD OF THE PROPERTY (COLLECTIVELY, “PROPERTY RENT”) SHALL ALSO
BE PRORATED AS OF CLOSE OF ESCROW.  ACCRUED BUT UNPAID PROPERTY RENT EXISTING AS
OF THE CLOSING SHALL NOT BE PRORATED; PROVIDED,

12


--------------------------------------------------------------------------------




HOWEVER, THAT BUYER SHALL USE REASONABLE EFFORTS TO COLLECT SUCH ACCRUED BUT
UNPAID PROPERTY RENT (BUT SHALL NOT BE OBLIGATED TO INSTITUTE LITIGATION OR TO
INCUR EXPENSES OTHER THAN NOMINAL EXPENSES), FROM AND AFTER THE CLOSING, AND
BUYER SHALL REMIT ANY PROPERTY RENT RECEIVED FROM AND AFTER THE CLOSING
ATTRIBUTABLE TO THE PERIOD PRIOR TO THE CLOSING IMMEDIATELY TO SELLER.  FOR
PURPOSES OF THIS AGREEMENT, ANY PAYMENTS RECEIVED BY BUYER AFTER CLOSING FROM A
TENANT WHOSE PROPERTY RENT WAS DUE AND UNPAID AS OF THE CLOSING, SHALL BE
APPLIED FIRST TOWARD PROPERTY RENT DUE FOR THE MONTH OF CLOSING; SECOND, TOWARD
PROPERTY RENT DUE FOR ANY PERIOD AFTER THE MONTH OF CLOSING; AND THEN, TO THE
EXTENT OF ANY EXCESS AFTER SUCH APPLICATIONS, SHALL BE DEEMED PROPERTY RENT
RECEIVED ON ACCOUNT OF THE PERIOD PRIOR TO THE MONTH OF CLOSING, UP TO THE
AMOUNT OF THE DELINQUENCY AND, AS PROVIDED ABOVE, SHALL BE REMITTED IMMEDIATELY
BY BUYER TO SELLER.  SELLER HEREBY RESERVES ITS RIGHTS UNDER THE LEASES TO THE
EXTENT ANY TENANT UNDER ANY OF THE LEASES IS DELINQUENT IN THE PAYMENT OF
PROPERTY RENT THEREUNDER AS OF THE CLOSING DATE, AND BUYER SHALL FROM AND AFTER
THE CLOSING DATE, REASONABLY COOPERATE WITH SELLER TO THE EXTENT NECESSARY TO
ENABLE SELLER TO PURSUE RECOVERY OF THE DELINQUENT PROPERTY RENT (EXCEPT THAT
BUYER SHALL HAVE NO OBLIGATION TO INVOLVE ITSELF IN ANY MANNER IN ANY LITIGATION
INSTITUTED BY SELLER).  NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE
CONTRARY, SELLER SHALL HAVE THE RIGHT TO INSTITUTE LEGAL PROCEEDINGS TO ATTEMPT
TO RECOVER SUCH DELINQUENT AMOUNTS ONLY IF BUYER HAS FAILED TO COLLECT SUCH
DELINQUENCY WITHIN SEVENTY-FIVE (75) DAYS AFTER THE CLOSING DATE; PROVIDED,
HOWEVER, NO SUCH PROCEEDING SHALL INCLUDE THE REMEDY OF DISPOSSESSING SUCH
TENANT(S) FROM ITS LEASED PREMISES IN THE PROPERTY.

(C)           ADVANCE RENTS (WHICH HAVE NOT BEEN APPLIED PURSUANT TO THE TERMS
OF THE LEASES) SHALL BE TRANSFERRED OR CREDITED TO BUYER AT CLOSING.  THE FULL
AMOUNT OF THE SECURITY DEPOSITS PAID UNDER THE LEASES SHALL BE CREDITED TO BUYER
AT CLOSING IN THE FORM OF A REDUCTION IN THE PURCHASE PRICE.

(D)           ANY TENANT IMPROVEMENT OR LEASING COMMISSION COSTS OR REFERRAL
FEES INCURRED BY SELLER FROM THE EFFECTIVE DATE THROUGH THE CLOSING DATE WITH
RESPECT TO NEW LEASES OR OTHER RENTAL AGREEMENTS (AND RENEWALS, EXTENSIONS OR
EXPANSIONS UNDER EXISTING LEASES OR RENTAL AGREEMENTS) EXECUTED FROM THE
EFFECTIVE DATE THROUGH THE CLOSING DATE SHALL INITIALLY BE PAID BY SELLER IF
SUCH PAYMENTS ARE DUE PRIOR TO CLOSING BUT, EXCEPT FOR AN AMOUNT EQUAL TO
$115,781 IN CONNECTION WITH TENANT MCDERMOTT WHICH BUYER SHALL BE RESPONSIBLE TO
PAY AND FOR WHICH SELLER SHALL PROVIDE A PARTIAL CREDIT TO BUYER AT CLOSING IN
THE AMOUNT OF $19,312, BUYER SHALL REIMBURSE SELLER FOR SUCH COSTS/PAYMENTS ON
THE CLOSING DATE.  WITH RESPECT TO ANY LEASE OR OTHER RENTAL AGREEMENT ENTERED
INTO AFTER THE EFFECTIVE DATE, BUYER WILL ONLY BE RESPONSIBLE FOR SUCH COSTS OR
FEES IF BUYER APPROVES SUCH LEASE OR OTHER RENTAL AGREEMENT IN WRITING, PRIOR TO
LEASE EXECUTION, SUCH APPROVAL NOT TO BE UNREASONABLY WITHHELD, CONDITIONED OR
DELAYED.  BUYER SHALL PROVIDE ITS WRITTEN CONSENT OR

13


--------------------------------------------------------------------------------




REJECTION OF ANY PROPOSED LEASE (OR AMENDMENT, EXPANSION MODIFICATION OR OTHER
RENTAL AGREEMENT) WITHIN THREE (3) BUSINESS DAYS OF RECEIPT OF A COPY OF THE
PROPOSED LEASE TERMS.  BUYER’S FAILURE TO PROVIDE SUCH WRITTEN REJECTION OR
CONSENT WITHIN SUCH THREE (3) BUSINESS DAY PERIOD SHALL BE DEEMED APPROVAL OF
THE PROPOSED LEASE AND THE ASSOCIATED TENANT IMPROVEMENT COSTS AND LEASING
COMMISSION FEES.

(E)           BUYER AND SELLER AGREE TO PRORATE REAL ESTATE TAXES AND
ASSESSMENTS FOR THE PERIOD FOR WHICH SUCH TAXES ARE ASSESSED, REGARDLESS OF WHEN
PAYABLE.  ANY TAXES TO BE PAID AT OR PRIOR TO CLOSING SHALL BE PRORATED BASED
UPON THE AMOUNTS ACTUALLY PAID, WITH BUYER BEING CHARGED AND SELLER BEING
CREDITED AT CLOSING WITH THAT PORTION OF SUCH TAXES AND ASSESSMENTS WHICH
RELATES TO THE PERIOD ON OR AFTER THE CLOSING DATE.  IF TAXES AND ASSESSMENTS
FOR THE FISCAL YEAR IN WHICH CLOSING OCCURS HAVE BEEN DETERMINED BUT HAVE NOT
BEEN PAID BEFORE CLOSING, SELLER SHALL BE CHARGED AND BUYER CREDITED AT CLOSING
WITH AN AMOUNT EQUAL TO THAT PORTION OF SUCH TAXES AND ASSESSMENTS WHICH RELATES
TO THE PERIOD BEFORE THE CLOSING DATE AND BUYER SHALL PAY THE TAXES AND
ASSESSMENTS PRIOR TO THEIR BECOMING DELINQUENT.  IF THE ACTUAL TAXES AND
ASSESSMENTS ARE NOT KNOWN AT CLOSING, THE PRORATION SHALL BE BASED UPON THE MOST
RECENT ASSESSED VALUES AND TAX RATES.  TO THE EXTENT THAT THE ACTUAL TAXES AND
ASSESSMENTS PAID DIFFER FROM THE AMOUNT APPORTIONED AT CLOSING, THE PARTIES
SHALL MAKE ALL NECESSARY ADJUSTMENTS BY APPROPRIATE PAYMENTS BETWEEN THEMSELVES
WITHIN SIXTY (60) DAYS OF THE ISSUANCE OF FINAL TAX BILLS.

(F)            AFTER CLOSING, BUYER SHALL PROVIDE SELLER WITH SUCH INFORMATION
AND COPIES OF INVOICES AND OTHER DOCUMENTS AND RECORDS AS SELLER SHALL
REASONABLY REQUEST, EVIDENCING THAT BUYER HAS REMITTED TO SELLER ALL AMOUNTS
REQUIRED AS A RESULT OF ANY RECONCILIATION OF THE EXPENSES OF THE PROPERTY
REFERENCED IN PARAGRAPH 7.4(A) ABOVE TO THE ESTIMATED PAYMENTS OF SUCH EXPENSES
RECEIVED FROM THE TENANTS OF THE PROPERTY (INCLUDING ANY POST-CLOSING
ADJUSTMENTS THERETO).

(G)           IF ANY ERRORS OR OMISSIONS ARE MADE REGARDING ADJUSTMENTS AND
PRORATIONS, THE PARTIES SHALL MAKE THE APPROPRIATE CORRECTIONS PROMPTLY UPON THE
DISCOVERY THEREOF.  IF ANY ESTIMATIONS ARE MADE AT THE CLOSE OF ESCROW REGARDING
ADJUSTMENTS OR PRORATIONS, THE PARTIES SHALL MAKE THE APPROPRIATE CORRECTION
PROMPTLY WHEN ACCURATE INFORMATION BECOMES AVAILABLE.  ANY CORRECTED ADJUSTMENT
OR PRORATION SHALL BE PAID IN CASH TO THE PARTY ENTITLED TO THE ADJUSTMENT.  IF
REAL PROPERTY TAXES ARE BASED ON AN ESTIMATE, SUCH REAL PROPERTY TAXES SHALL BE
REPRORATED, UPON WRITTEN REQUEST OF EITHER PARTY, UPON RECEIPT OF THE ACTUAL TAX
BILL.  NOTWITHSTANDING ANYTHING TO THE CONTRARY ABOVE, THE ABOVE RIGHT TO
ADJUSTMENT SHALL TERMINATE NINE (9) MONTHS AFTER CLOSE OF ESCROW, PROVIDED THAT
BUYER HAS DELIVERED TO SELLER THE FINAL 2006 EXPENSE RECONCILIATION FOR CHARGES
TO TENANTS.

14


--------------------------------------------------------------------------------





7.5           PAYMENT OF COSTS.  SELLER SHALL PAY FOR (I) THE BASE PREMIUM
CHARGES FOR THE BASIC TEXAS OWNER’S TITLE POLICY (WITH NO ENDORSEMENTS)
(“STANDARD PREMIUM”), (II) ONE-HALF (½) OF ALL ESCROW COSTS AND FEES (NOT
INCLUDING BUYER’S LENDER’S ESCROW COSTS), AND (III)  OTHER COSTS CUSTOMARILY
PAID BY SELLER OF SIMILAR PROPERTIES IN HARRIS COUNTY, TEXAS.  BUYER SHALL PAY
(I) THE COST TO UPDATE THE SURVEY; (II) ONE-HALF (½) OF ALL ESCROW COSTS AND
FEES (NOT INCLUDING MONEY LENDER’S ESCROW COSTS); (III) ANY ADDITIONAL TITLE
COMPANY CHARGES (SUCH CHARGES TO BE AT THE PROMULGATED RATE FOR ANY ENDORSEMENTS
AND SIMULTANEOUS ISSUE RATE FOR ANY LOAN POLICY) IN EXCESS OF THE STANDARD
PREMIUM (INCLUDING, WITHOUT LIMITATION, ANY ENDORSEMENTS AND EXTENDED COVERAGE);
(IV) ALL TRANSFER TAXES (V) ALL COSTS ARISING FROM OR RELATING TO THE FINANCING
OF THIS TRANSACTION, INCLUDING WITHOUT LIMITATION, ANY MONEY LENDER’S ESCROW
FEES CHARGED BY THE ESCROW HOLDER; AND (VI) OTHER COSTS CUSTOMARILY PAID BY
BUYERS OF SIMILAR PROPERTIES IN HARRIS COUNTY, TEXAS.


7.6           ESCROW HOLDER AUTHORIZED TO COMPLETE BLANKS.  IF NECESSARY, ESCROW
HOLDER IS AUTHORIZED TO INSERT IN ALL BLANKS IN THE CLOSING DOCUMENTS, INCLUDING
THE DATE OF RECORDATION OF THE  SPECIAL WARRANTY DEED.


7.7           RECORDATION AND DELIVERY OF FUNDS AND DOCUMENTS.  WHEN BUYER AND
SELLER HAVE SATISFIED THEIR RESPECTIVE CLOSING OBLIGATIONS UNDER PARAGRAPHS 5.2
AND 5.3 AND EACH OF THE CONDITIONS UNDER SECTIONS 3 AND 4 HAVE EITHER BEEN
SATISFIED OR WAIVED, AND ESCROW HOLDER IS IN A POSITION TO PERFORM ALL OF THE
FOLLOWING ACTIONS, ESCROW HOLDER SHALL PROMPTLY UNDERTAKE ALL OF THE FOLLOWING
IN THE MANNER INDICATED.

(A)           PRORATE ALL MATTERS AS DESCRIBED IN PARAGRAPH 7.4 AND AS REFLECTED
ON THE CLOSING STATEMENT, AS APPROVED BY BUYER AND SELLER.

(B)           CAUSE THE SPECIAL WARRANTY DEED, AND ANY OTHER DOCUMENTS WHICH THE
PARTIES HERETO MAY MUTUALLY DIRECT, TO BE RECORDED IN THE DEED RECORDS OF HARRIS
COUNTY, TEXAS IN THE ORDER SET FORTH IN THIS AGREEMENT.

(C)           DISBURSE FUNDS DEPOSITED BY BUYER WITH ESCROW HOLDER TOWARDS
PAYMENT OF ALL ITEMS CHARGEABLE TO THE ACCOUNT OF BUYER PURSUANT HERETO IN
PAYMENT OF SUCH COSTS INCLUDING, WITHOUT LIMITATION, THE PAYMENT OF THE PURCHASE
PRICE TO SELLER IN ACCORDANCE WITH THE CLOSING STATEMENT.

(D)           DELIVER ORIGINALS AND CONFORMED COPIES OF ALL DOCUMENTS TO SELLER
AND BUYER, AS APPROPRIATE.

(E)           ISSUE A TITLE POLICY TO BUYER, PROVIDED THAT ESCROW AGENT SHALL
ONLY BE OBLIGATED TO DELIVER A PROFORMA TITLE POLICY AT THE CLOSING.


8.             BROKERAGE COMMISSION.  UPON THE CLOSE OF ESCROW, SELLER SHALL PAY
A REAL ESTATE BROKERAGE COMMISSION TO CUSHMAN & WAKEFIELD OF TEXAS, INC.
(“BROKER”) IN ACCORDANCE WITH RESPECT TO THIS TRANSACTION IN ACCORDANCE WITH
SELLER’S SEPARATE AGREEMENT WITH THE BROKER.  IT IS UNDERSTOOD THAT NEITHER
SELLER NOR BUYER HAS ENGAGED A BROKER OR FINDER IN CONNECTION WITH THIS
TRANSACTION OTHER THAN THE BROKER.  EACH PARTY SHALL INDEMNIFY AND HOLD THE

15


--------------------------------------------------------------------------------





OTHER HARMLESS FROM AND AGAINST ALL CLAIMS, LIABILITIES, COSTS, DAMAGES AND
EXPENSES (INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ FEES AND COSTS), RESULTING
FROM OR ARISING OUT OF ANY CLAIMS FOR FINDER’S FEES OR COMMISSIONS ARISING OUT
OF ANY CONTRACT OR COMMITMENTS MADE BY OR THROUGH THE INDEMNIFYING PARTY BY ANY
BROKER OR FINDER OTHER THAN THE BROKER.  SELLER SHALL INDEMNIFY AND HOLD BUYER
HARMLESS FROM AND AGAINST ALL CLAIMS, LIABILITIES, COSTS, DAMAGES AND EXPENSES
(INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ FEES AND COSTS), RESULTING FROM OR
ARISING OUT OF ANY CLAIMS FOR FINDER’S FEES OR COMMISSIONS ARISING OUT OF ANY
CONTRACT OR COMMITMENTS MADE BY OR THROUGH SELLER BY BROKER.


9.             REPRESENTATIONS AND WARRANTIES.


9.1           SELLER’S REPRESENTATIONS AND WARRANTIES.  IN CONSIDERATION OF
BUYER ENTERING INTO THIS AGREEMENT AND AS AN INDUCEMENT TO BUYER TO BUY THE
PROPERTY FROM SELLER, SELLER MAKES THE FOLLOWING REPRESENTATIONS AND WARRANTIES,
EACH OF WHICH IS MATERIAL AND IS BEING RELIED UPON BY BUYER:

(A)           FORMATION AND AUTHORITY.  SELLER IS A CORPORATION DULY ORGANIZED,
VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF DELAWARE
AND DULY QUALIFIED TO DO BUSINESS IN TEXAS.  SELLER HAS THE LEGAL RIGHT, POWER
AND AUTHORITY TO ENTER INTO THIS AGREEMENT AND TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED HEREBY, THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT
AND THE DOCUMENTS TO BE DELIVERED BY SELLER PURSUANT TO PARAGRAPH 5.2 HEREOF
HAVE BEEN DULY AUTHORIZED AND DO NOT, AND AT THE TIME OF CLOSING WILL NOT,
VIOLATE ANY PROVISION OF ANY AGREEMENT TO WHICH SELLER IS A PARTY OR TO WHICH IT
IS SUBJECT OR ANY LAW, JUDGMENT OR ORDER APPLICABLE TO SELLER, AND NO OTHER
ACTION BY SELLER IS REQUISITE TO THE VALID AND BINDING EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT, EXCEPT AS OTHERWISE EXPRESSLY SET FORTH HEREIN.

(B)           EMPLOYEES.  SELLER HAS NO EMPLOYEES AT THE PROPERTY.

(C)           FOREIGN PERSON AFFIDAVIT.  SELLER IS NOT A FOREIGN PERSON AS
DEFINED IN SECTION 1445 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.

(D)           LAWSUITS.  SELLER HAS NOT INITIATED AND HAS NOT RECEIVED WRITTEN
NOTICE OF ANY SUITS, PROCEEDINGS OR GOVERNMENTAL INVESTIGATIONS PENDING OR
THREATENED IN WRITING BEFORE ANY AGENCY, COURT OR OTHER GOVERNMENTAL AUTHORITY
WHICH RELATE TO THE PROPERTY.

(E)           NOTICES OF VIOLATIONS.  SELLER HAS NOT RECEIVED ANY WRITTEN NOTICE
OF ANY VIOLATION OF APPLICABLE LAW, ORDINANCE OR REGULATION WITH RESPECT TO THE
PROPERTY WHICH HAS NOT BEEN REMEDIED OR WHICH HAS NOT OTHERWISE BEEN DISCLOSED
BY SELLER TO BUYER IN THE INFORMATION AND MATERIALS PREVIOUSLY DELIVERED BY
SELLER TO BUYER.

16


--------------------------------------------------------------------------------


(F)            CONDEMNATION.  SELLER HAS NOT RECEIVED ANY WRITTEN NOTICE FROM
ANY GOVERNMENTAL AUTHORITY OF ANY PENDING OR THREATENED PROCEEDINGS IN EMINENT
DOMAIN WHICH WOULD ADVERSELY AFFECT THE PROPERTY OR ANY PORTION THEREOF.

(G)           LEASES.  THE LIST OF LEASES ATTACHED AS EXHIBIT B IS TRUE AND
CORRECT IN ALL MATERIAL RESPECTS.  ALL OF THE LEASES ARE IN FULL FORCE AND
EFFECT. SELLER HAS NOT RECEIVED ANY WRITTEN NOTICE FROM ANY TENANT CLAIMING A
DEFAULT BY SELLER, AS LANDLORD, UNDER ANY OF THE LEASES, WHICH DEFAULT REMAINS
UNCURED AS OF THE EFFECTIVE DATE.  SELLER HAS NOT DELIVERED ANY WRITTEN NOTICES
OF DEFAULT TO ANY OF THE TENANTS UNDER THE LEASES THAT REMAIN UNCURED.

(H)           RIGHT OF FIRST REFUSAL/OPTION TO PURCHASE.  SELLER HAS NO
KNOWLEDGE OF ANY UNRECORDED RIGHT OF FIRST REFUSAL OR OPTION TO PURCHASE THE
PROPERTY.

(I)            INSOLVENCY PROCEEDINGS.  NO PROCEEDINGS UNDER ANY FEDERAL OR
STATE BANKRUPTCY OR INSOLVENCY LAWS HAVE BEEN COMMENCED BY OR AGAINST SELLER
WHICH HAVE NOT BEEN TERMINATED; TO SELLER’S KNOWLEDGE, WITHOUT DUTY OF INQUIRY
OR INVESTIGATION, NO GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS HAS BEEN
MADE BY SELLER; AND TO SELLER’S KNOWLEDGE, WITHOUT DUTY OF INQUIRY OR
INVESTIGATION, NO TRUSTEE OR RECEIVER OF SELLER’S PROPERTY HAS BEEN APPOINTED.

The representations and warranties made by Seller in this Agreement shall
survive the recordation of the Special Warranty Deed for a period of one hundred
eighty (180) days and any action related to a breach of any representation or
warranty must be made and filed within said one hundred eighty (180) day
period.  Notwithstanding the foregoing, no claim for a breach of any
representation or warranty of Seller shall be actionable if the breach in
question results from or is based upon a condition, state of facts or other
matter of which Buyer had actual knowledge prior to Closing.


9.2           BUYER’S REPRESENTATIONS AND WARRANTIES.  IN CONSIDERATION OF
SELLER ENTERING INTO THIS AGREEMENT AND AS AN INDUCEMENT TO SELLER TO SELL THE
PROPERTY TO BUYER, BUYER MAKES THE FOLLOWING REPRESENTATIONS AND WARRANTIES,
EACH OF WHICH SHALL BE TRUE AND ACCURATE AS OF THE EFFECTIVE DATE AND CLOSE OF
ESCROW, AND EACH OF WHICH IS MATERIAL AND IS BEING RELIED UPON BY SELLER:

(A)           AUTHORITY.  BUYER IS A LIMITED LIABILITY COMPANY, IN GOOD
STANDING, AND QUALIFIED TO DO BUSINESS IN TEXAS.  BUYER HAS THE LEGAL RIGHT,
POWER AND AUTHORITY TO ENTER INTO THIS AGREEMENT AND TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED HEREBY, AND THE EXECUTION, DELIVERY AND PERFORMANCE OF
THIS AGREEMENT AND THE DOCUMENTS TO BE DELIVERED BY BUYER PURSUANT TO PARAGRAPH
5.3 HEREOF HAVE BEEN DULY AUTHORIZED AND NO OTHER ACTION BY BUYER IS REQUISITE
TO THE VALID AND BINDING EXECUTION,

17


--------------------------------------------------------------------------------




DELIVERY AND PERFORMANCE OF THIS AGREEMENT, EXCEPT AS OTHERWISE EXPRESSLY SET
FORTH HEREIN.

(B)           “AS IS”.  EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES EXPRESSLY
PROVIDED IN PARAGRAPH 9.1 ABOVE AND THOSE CERTAIN COVENANTS OF SELLER APPEARING
IN SECTION 17 BELOW AND THE COVENANTS, REPRESENTATIONS AND WARRANTIES MADE BY
SELLER PURSUANT TO THE DOCUMENTS EXECUTED BY SELLER AFTER THE EFFECTIVE DATE IN
CONNECTION WITH THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, THOSE DOCUMENTS
LISTED IN PARAGRAPH 5.2 HEREOF, BUYER AGREES (I) THAT IT IS PURCHASING THE
PROPERTY ON AS “AS IS” BASIS AND BASED ON ITS OWN INVESTIGATION OF THE PROPERTY,
(II) THAT NEITHER SELLER NOR SELLER’S EMPLOYEES, AGENTS, BROKERS,
REPRESENTATIVES, MANAGERS, PROPERTY MANAGERS, ASSET MANAGERS, OFFICERS,
PRINCIPALS, ATTORNEYS OR CONTRACTORS (COLLECTIVELY, “SELLER’S REPRESENTATIVES”)
HAVE MADE ANY WARRANTY, REPRESENTATION OR GUARANTEE, EXPRESS, IMPLIED OR
STATUTORY, WRITTEN OR ORAL, INCLUDING, WITHOUT LIMITATION, ANY IMPLIED WARRANTY
OF MERCHANTABILITY OR FITNESS FOR ANY USE OR PURPOSE OR OF REASONABLE
WORKMANSHIP, CONCERNING THE PROPERTY OR ANY OF THE PRODUCTS OR IMPROVEMENTS
LOCATED THEREON OR THEREIN (INCLUDING, WITHOUT LIMITATION, THE IMPROVEMENTS),
AND (III) THAT NEITHER SELLER NOR SELLER’S REPRESENTATIVES HAVE MADE ANY
WARRANTY, REPRESENTATION OR GUARANTEE AS TO ANY GOVERNMENT LIMITATION OR
RESTRICTION, OR ABSENCE THEREOF, PERTAINING TO THE PROPERTY, OR AS TO THE
PRESENCE OR ABSENCE OF ANY LATENT DEFECT, SUBSURFACE SOIL CONDITION,
ENVIRONMENTAL CONDITION, HAZARDOUS SUBSTANCE, TOXIC WASTE OR ANY OTHER MATTER
PERTAINING TO THE PHYSICAL CONDITION (TITLE, MAPPING, GRADING, CONSTRUCTION, OR
OTHERWISE) OF THE PROPERTY.  DURING THE DUE DILIGENCE PERIOD, BUYER INTENDS TO
BECOME FAMILIAR WITH THE PROPERTY AND ITS SUITABILITY FOR BUYER’S INTENDED USE. 
BUYER ACKNOWLEDGES THAT BUYER WILL BE PROVIDED ACCESS TO THE PROPERTY, AND WILL
HAVE AN ADEQUATE OPPORTUNITY TO REVIEW ANY AND ALL ASPECTS OF THE PROPERTY BUYER
DEEMS RELEVANT TO ITS DECISION TO PURCHASE THE PROPERTY, INCLUDING THE DOCUMENTS
(AS DEFINED BELOW).  EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES EXPRESSLY
PROVIDED IN PARAGRAPH 9.1 ABOVE AND THOSE CERTAIN COVENANTS OF SELLER APPEARING
IN SECTION 17 BELOW AND THE COVENANTS, REPRESENTATIONS AND WARRANTIES MADE BY
SELLER AFTER THE EFFECTIVE DATE IN CONNECTION WITH THIS AGREEMENT, INCLUDING,
WITHOUT LIMITATION, THOSE DOCUMENTS LISTED IN PARAGRAPH 5.2 HEREOF, ALL OF
SELLER’S AND SELLER’S REPRESENTATIVES’ STATEMENTS WHENEVER MADE, ARE MADE ONLY
AS AN ACCOMMODATION TO BUYER AND ARE NOT INTENDED TO BE RELIED OR ACTED UPON IN
ANY MANNER BY BUYER.  ALL DOCUMENTS, RECORDS, AGREEMENTS, WRITINGS, STATISTICAL
AND FINANCIAL INFORMATION AND ALL OTHER INFORMATION (COLLECTIVELY, “DOCUMENTS”)
WHICH HAVE BEEN GIVEN TO BUYER BY SELLER, OR SELLER’S REPRESENTATIVES, HAVE BEEN
DELIVERED AS AN ACCOMMODATION TO BUYER AND WITHOUT ANY REPRESENTATION OR
WARRANTY (EXCEPT AS SPECIFICALLY PROVIDED ABOVE) AS TO THE SUFFICIENCY,
ACCURACY, COMPLETENESS, VALIDITY, TRUTHFULNESS, ENFORCEABILITY, OR ASSIGNABILITY
OF ANY OF THE DOCUMENTS, ALL OF WHICH BUYER RELIES ON AT ITS

18


--------------------------------------------------------------------------------




OWN RISK.  BUYER ACKNOWLEDGES THAT NEITHER SELLER NOR SELLER’S REPRESENTATIVES
HAVE MADE ANY REPRESENTATION REGARDING THE AVAILABILITY OF, OR AMOUNT OF, ANY
FEE, ASSESSMENT, OR COST RELATING TO THE DEVELOPMENT, CONSTRUCTION, MAPPING,
ACCESS, OCCUPANCY OR OWNERSHIP OF THE PROPERTY.  SELLER AND BUYER ACKNOWLEDGE
AND AGREE THAT THE TERMS OF THIS PARAGRAPH 9.2(B) SHALL SURVIVE THE CLOSING.

(C)           SELLER’S RESPONSIBILITY.  BUYER REPRESENTS AND COVENANTS THAT
SELLER SHALL NOT HAVE ANY LIABILITY, OBLIGATION OR RESPONSIBILITY OF ANY KIND
WITH RESPECT TO THE FOLLOWING:

(I)                                  THE CONTENT OR ACCURACY OF ANY REPORT,
OPINION OR CONCLUSION OF ANY SOILS OR ENVIRONMENTAL EXPERTS OR OTHER ENGINEER OR
OTHER PERSON OR ENTITY WHO HAS EXAMINED THE PROPERTY;

(II)                               THE CONTENT OR ACCURACY OF ANY INFORMATION
RELEASED TO BUYER BY AN ENGINEER OR PLANNED IN CONNECTION WITH THE DEVELOPMENT
OF THE PROPERTY;

(III)                            EXCEPT AS OTHERWISE CONTAINED IN A
REPRESENTATION OR WARRANTY OF SELLER CONTAINED IN PARAGRAPH 9.1, ANY OF THE
ITEMS DELIVERED TO BUYER IN CONNECTION WITH BUYER’S REVIEW OF THE CONDITION OF
THE PROPERTY; AND

(IV)                           THE CONTENT OR ACCURACY OF ANY OTHER COST,
PROJECTION, FINANCIAL OR MARKETING ANALYSIS OR OTHER INFORMATION GIVEN TO BUYER
BY SELLER OR SELLER’S REPRESENTATIVES OR REVIEWED BY BUYER WITH RESPECT TO THE
PROPERTY.

(D)           TRUTH OF REPRESENTATIONS.  THE REPRESENTATIONS AND WARRANTIES OF
BUYER SET FORTH IN THIS AGREEMENT SHALL BE TRUE ON AND AS OF THE CLOSE OF ESCROW
AS IF THOSE REPRESENTATIONS AND WARRANTIES WERE MADE ON AND AS OF SUCH TIME.


10.           ENTRY ON PROPERTY.


10.1         LICENSE TO ENTER FOR INVESTIGATION.  UNTIL THE CLOSE OF ESCROW OR
THIS AGREEMENT IS TERMINATED, BUYER AND BUYER’S EMPLOYEES AND AGENTS SHALL HAVE
A LIMITED LICENSE TO ENTER UPON THE PROPERTY, DURING USUAL BUSINESS HOURS, AFTER
RECEIPT BY SELLER OR SELLER’S PROPERTY MANAGER DURING NORMAL BUSINESS HOURS OF
TWENTY-FOUR (24) HOURS ADVANCE NOTICE OF ITS INTENTION TO ENTER THE PROPERTY
(THE “LICENSE”) SO LONG AS THE ACTIVITIES DO NOT DAMAGE THE PROPERTY OR INVOLVE
ANY INVASIVE TESTING AND SUBJECT TO ANY RIGHTS OF TENANTS UNDER THE LEASES. 
AFTER ANY ENTRY, BUYER SHALL PROMPTLY RESTORE THE PROPERTY TO THE PROPERTY’S
CONDITION BEFORE BUYER ENTERED ON THE PROPERTY.  BUYER SHALL NOT ALLOW ANY
DANGEROUS OR HAZARDOUS CONDITION TO BE CREATED ON OR ARISE FROM BUYER’S

19


--------------------------------------------------------------------------------





ENTRY ON THE PROPERTY.  BUYER SHALL COMPLY WITH ALL APPLICABLE LAWS AND
GOVERNMENTAL REGULATIONS APPLICABLE TO ITS ENTRY TO THE PROPERTY.  BUYER SHALL
KEEP THE PROPERTY FREE AND CLEAR OF ALL MECHANICS’ LIENS AND MATERIALMEN’S LIENS
ARISING OUT OF ANY OF BUYER’S ACTIVITIES.  UPON THE OCCURRENCE OF A DEFAULT BY
BUYER (AFTER GIVING EFFECT TO ANY APPLICABLE NOTICE OR CURE PERIOD) UNDER THIS
AGREEMENT, THE LICENSE MAY BE REVOKED BY SELLER UPON WRITTEN NOTICE TO BUYER AND
SHALL IN ANY EVENT BE DEEMED REVOKED UPON TERMINATION OF THIS AGREEMENT.  BUYER
ACKNOWLEDGES AND AGREES THAT AT NO TIME PRIOR TO CLOSING SHALL IT OR ANY OF ITS
AGENTS, CONTRACTORS OR EMPLOYEES HAVE ANY DIRECT CONTACT WITH THE TENANTS OF THE
PROPERTY WITHOUT FIRST RECEIVING PRIOR WRITTEN APPROVAL THEREFOR FROM SELLER,
WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED. 
NOTWITHSTANDING ANYTHING CONTAINED IN THIS PARAGRAPH 10.1 TO THE CONTRARY, BUYER
SHALL NOT CONDUCT ANY INVASIVE AND/OR DESTRUCTIVE TESTING, INCLUDING
ENVIRONMENTAL SAMPLING OR TESTING AT THE PROPERTY WITHOUT FIRST OBTAINING
SELLER’S PRIOR WRITTEN CONSENT, WHICH CONSENT MAY BE WITHHELD IN SELLER’S SOLE
DISCRETION.  IF SELLER GRANTS ITS CONSENT TO ANY INVASIVE TESTING, BUYER SHALL
SUBMIT TO SELLER FOR SELLER’S WRITTEN APPROVAL BUYER’S OPERATIONAL PLAN FOR
CONDUCTING THE TESTS OR INVESTIGATIONS.  SELLER MAY HAVE A REPRESENTATIVE
PRESENT DURING ANY SUCH APPROVED TESTS OR INVESTIGATIONS AND BUYER SHALL PROVIDE
SELLER WITH PRIOR NOTICE OF ANY TESTS OR INVESTIGATIONS.


10.2         INDEMNIFICATION ON ENTRIES.  BUYER SHALL INDEMNIFY, DEFEND (WITH
COUNSEL SELECTED BY SELLER), AND HOLD HARMLESS SELLER AND SELLER’S OFFICERS,
DIRECTORS, SHAREHOLDERS, EMPLOYEES, AGENTS, MANAGERS, PROPERTY MANAGERS, ASSET
MANAGERS, ATTORNEYS, REPRESENTATIVES, SUBSIDIARY AND PARENT CORPORATIONS,
AFFILIATED ENTITIES, AND THE ABOVE PARTIES’ SUCCESSORS AND ASSIGNS EXCLUDING,
HOWEVER, ANY PERSON OR ENTITY THAT HELD TITLE TO THE PROPERTY OR ANY PORTION
THEREOF PRIOR TO THE DATE THE APPLICABLE SELLER ACQUIRED TITLE THERETO (EACH, A
“PREDECESSOR IN TITLE”), AND THE PROPERTY, (ALL OF THE ABOVE PARTIES (OTHER THAN
ANY PREDECESSOR IN TITLE) AND THE PROPERTY ARE COLLECTIVELY REFERRED TO AS
“INDEMNIFIED PARTIES AND PROPERTY”) FROM AND AGAINST ALL CLAIMS, LOSSES, LIENS,
LIABILITIES, DAMAGES, EXPENSES AND COSTS (INCLUDING, WITHOUT LIMITATION,
ATTORNEYS’ FEES AND COSTS) ARISING FROM OR RELATING TO THE ENTRY OF BUYER AND
ITS REPRESENTATIVES, AGENTS AND CONTRACTORS ON THE PROPERTY (WHETHER OCCURRING
BEFORE OR AFTER THE DATE HEREOF), PROVIDED, HOWEVER, THAT BUYER SHALL HAVE NO
SUCH OBLIGATIONS WITH RESPECT TO PRE-EXISTING CONDITIONS EXCEPT TO THE EXTENT
THAT BUYER EXACERBATES SUCH PRE-EXISTING CONDITIONS.  BUYER’S OBLIGATIONS UNDER
THIS PARAGRAPH SHALL SURVIVE THE CLOSING AND THE TERMINATION OF THIS AGREEMENT
AND SHALL NOT BE LIMITED BY ANY INSURANCE REQUIRED UNDER PARAGRAPH 10.3).


10.3         INSURANCE ON ENTRIES.  BUYER SHALL MAINTAIN OR CAUSE TO BE
MAINTAINED COMMERCIAL GENERAL LIABILITY INSURANCE TO COVER BUYER’S ACTIVITIES ON
THE PROPERTY.  AT LEAST TWO (2) DAYS BEFORE ENTERING ON THE PROPERTY, BUYER
SHALL DELIVER TO SELLER A CERTIFICATE OF INSURANCE EVIDENCING COMPLIANCE WITH
THE TERMS OF THIS PARAGRAPH.  THE LIABILITY INSURANCE POLICY SHALL HAVE A
COMBINED SINGLE LIMIT PER OCCURRENCE LIABILITY LIMIT OF AT LEAST $2,000,000.00
FOR PREMISES LIABILITY, BODILY INJURY, PERSONAL INJURY AND PROPERTY DAMAGE,
SHALL BE PRIMARY AND NONCONTRIBUTING WITH ANY INSURANCE WHICH MAY BE CARRIED BY
SELLER, AND SHALL NAME SELLER AS AN ADDITIONAL INSURED, AND SHALL BE WRITTEN BY
COMPANIES RATED A+XII OR BETTER IN “BEST’S INSURANCE GUIDE” AND AUTHORIZED TO DO
BUSINESS IN TEXAS.  THE INSURANCE POLICY SHALL BE MAINTAINED AND KEPT IN EFFECT
BY BUYER (OR BUYER’S AGENT), AT BUYER’S AGENT’S) SOLE EXPENSE, AT ALL TIMES
DURING THE TERM OF THIS

20


--------------------------------------------------------------------------------





AGREEMENT.  THE INSURANCE POLICY SHALL PROVIDE THAT IT MAY NOT BE CANCELED OR
MODIFIED WITHOUT AT LEAST THIRTY (30) DAYS PRIOR WRITTEN NOTICE TO SELLER, OR
UNTIL THIS AGREEMENT IS TERMINATED.


11.           CONDEMNATION OR CASUALTY.


11.1         CONDEMNATION.  SELLER, UPON ACTUALLY BECOMING AWARE OF SAME, SHALL
PROMPTLY NOTIFY BUYER, IN WRITING, OF ANY CONDEMNATION PROCEEDING AFFECTING THE
PROPERTY COMMENCED PRIOR TO THE CLOSE OF ESCROW OR UPON RECEIPT OF ANY WRITTEN
NOTICE OF A POTENTIAL CONDEMNATION.  IF, BY REASON OF ANY SUCH PROCEEDING, THE
USE OR OPERATION OF THE PROPERTY IS MATERIALLY IMPAIRED IN BUYER’S COMMERCIALLY
REASONABLE DETERMINATION, BUYER MAY, AT ITS OPTION, ELECT EITHER TO (I)
TERMINATE THIS AGREEMENT, IN WHICH EVENT, THE DEPOSIT SHALL BE REFUNDED, OR (II)
CONTINUE THE AGREEMENT IN EFFECT, IN WHICH EVENT, UPON THE CLOSE OF ESCROW,
SELLER SHALL ASSIGN TO BUYER, AND BUYER SHALL BE ENTITLED TO RECEIVE, ANY
COMPENSATION, AWARDS, OR OTHER PAYMENTS OR RELIEF RESULTING FROM SUCH
CONDEMNATION PROCEEDING.


11.2         CASUALTY.  IF, BEFORE THE CLOSING, ALL OR ANY PORTION OF THE
PROPERTY IS DAMAGED BY A CASUALTY (A “CASUALTY”), SELLER SHALL NOTIFY BUYER OF
THIS EVENT IMMEDIATELY AFTER ACTUAL KNOWLEDGE OF THE CASUALTY AND SHALL USE
REASONABLE EFFORTS TO PROVIDE BUYER SELLER’S GOOD FAITH ESTIMATE OF THE COST OF
RESTORATION.  IF THE COST TO RESTORE THE SAME WILL EXCEED ONE MILLION AND
NO/DOLLARS ($1,000,000.00), BUYER SHALL HAVE THE OPTION TO EITHER (I) TERMINATE
THIS AGREEMENT AS OF THE DATE OF THE CASUALTY, IN WHICH EVENT THE DEPOSIT, PLUS
INTEREST ACCRUED THEREON NET OF ANY AND ALL ESCROW AND INVESTMENT COSTS AND
EXPENSES, SHALL BE REFUNDED TO BUYER OR (II) CONTINUE WITH THIS TRANSACTION IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT AND WITHOUT ANY ADJUSTMENT IN THE
PURCHASE PRICE (EXCEPT A CREDIT IN THE AMOUNT OF THE “DEDUCTIBLE” APPLICABLE TO
SELLER’S INSURANCE), BY DELIVERY OF WRITTEN NOTICE OF BUYER’S ELECTION TO SELLER
AND ESCROW HOLDER WITHIN FIVE (5) DAYS AFTER RECEIPT OF SELLER’S NOTICE.  IF
SELLER AND ESCROW HOLDER RECEIVE BUYER’S ELECTION TO TERMINATE THIS TRANSACTION
OR HAVE NOT RECEIVED ANY NOTICE FROM BUYER WITHIN THE 5-DAY PERIOD, THEN THIS
TRANSACTION SHALL TERMINATE, AND THE DEPOSIT SHALL BE RETURNED TO BUYER, AS
PROVIDED IN PARAGRAPH 6.2.  IF BUYER ELECTS TO CONTINUE WITH THIS TRANSACTION,
THEN THE CASUALTY PROCEEDS FROM ANY INSURANCE OBTAINED BY SELLER FOR THE
PROPERTY WHICH ARE PAYABLE AS A RESULT OF SUCH CASUALTY, IF ANY, SHALL BECOME
THE PROPERTY OF AND BE ASSIGNED TO BUYER UPON CLOSE OF ESCROW, AND BUYER SHALL
RECEIVE A CREDIT AGAINST THE PURCHASE PRICE IN THE AMOUNT OF THE “DEDUCTIBLE”
APPLICABLE TO SELLER’S INSURANCE COVERAGE.  IN THE EVENT THE DAMAGE TO THE
PROPERTY SHALL COST LESS THAN $1,000,000 TO REPAIR, REPLACE OR RESTORE, THE
CASUALTY PROCEEDS FROM ANY INSURANCE OBTAINED BY SELLER FOR THE PROPERTY WHICH
ARE PAYABLE AS A RESULT OF SUCH CASUALTY, IF ANY, SHALL BECOME THE PROPERTY OF
AND BE ASSIGNED TO BUYER UPON CLOSE OF ESCROW, AND BUYER SHALL RECEIVE A CREDIT
AGAINST THE PURCHASE PRICE IN THE AMOUNT OF THE “DEDUCTIBLE” APPLICABLE TO
SELLER’S INSURANCE COVERAGE.


12.           WAIVER AND RELEASE BY BUYER.  BUYER HEREBY WAIVES, RELEASES AND
RELINQUISHES ANY AND ALL RIGHTS AND REMEDIES BUYER MAY NOW OR HEREAFTER HAVE
AGAINST THE INDEMNIFIED PARTIES AND PROPERTY, WHETHER KNOWN OR UNKNOWN, WITH
RESPECT TO ANY PAST, PRESENT OR FUTURE PRESENCE, EXISTENCE OR RELEASE OF ANY
HAZARDOUS OR TOXIC WASTE, OR HAZARDOUS SUBSTANCES

21


--------------------------------------------------------------------------------





OR MATERIALS OF ANY KIND OR NATURE (“HAZARDOUS MATERIALS”) ON, UNDER OR ABOUT
THE PROPERTY OR SURROUNDING LAND OR WITH RESPECT TO ANY PAST, PRESENT OR FUTURE
VIOLATIONS OF ANY FEDERAL, STATE, MUNICIPAL OR LOCAL RULES, REGULATIONS, LAWS,
ORDERS OR THE COMMON LAW, NOW OR HEREAFTER ENACTED, REGULATING OR GOVERNING THE
USE, HANDLING, STORAGE OR DISPOSAL OF HAZARDOUS MATERIALS OR DESIGNED TO PROTECT
HUMAN HEALTH OR THE ENVIRONMENT (COLLECTIVELY, “ENVIRONMENTAL LAWS”) INCLUDING,
WITHOUT LIMITATION, ANY AND ALL RIGHTS BUYER MAY NOW OR HEREAFTER HAVE TO SEEK
CONTRIBUTIONS FROM THE INDEMNIFIED PARTIES AND PROPERTY UNDER SECTION 113(F)(I)
OF THE COMPREHENSIVE ENVIRONMENTAL RESPONSE COMPENSATION AND LIABILITY ACT OF
1980 (“CERCLA”), AS AMENDED BY THE SUPERFUND AMENDMENTS AND REAUTHORIZATION ACT
OF 1986 (“SARA”) (42 U.S.C. §9613), AS THE SAME MAY BE FURTHER AMENDED OR
REPLACED BY ANY SIMILAR LAW, RULE OR REGULATION.  BUYER HEREBY FURTHER RELEASES
THE INDEMNIFIED PARTIES AND PROPERTY FROM ANY AND ALL LIABILITY WHETHER KNOWN OR
UNKNOWN NOW OR HEREAFTER EXISTING WITH RESPECT TO THE PROPERTY UNDER SECTION 107
OF CERCLA (42 U.S.C. §9607).

Buyer hereby releases Seller from such claims heretofore and hereafter arising,
whether now known or unknown by Buyer.  In this connection and to the extent
permitted by law, Buyer hereby agrees, represents and warrants that Buyer
realizes and acknowledges that factual matters now unknown to it may have given
or may hereafter give rise to claims, debts and controversies, which are
presently unknown, unanticipated and unsuspected, and Buyer further agrees,
represents and warrants that the waivers and releases herein have been
negotiated and agreed upon in light of that realization and that Buyer
nevertheless hereby intends to release, discharge and acquit Seller and the
other Indemnified Parties from any such unknown claims, debts and controversies.

Seller makes no representation and warranty regarding whether the Property is
located in a flood zone or whether the Property is subject to flood risks. 
Buyer specifically acknowledges that the Federal Emergency Management Agency
(“FEMA”) in conjunction with Harris County, is developing new FEMA Flood
Insurance Rate Maps and that flood plain boundaries in Harris County are subject
to revisions and change.

Seller has given Buyer material concessions regarding this transaction in
exchange for Buyer agreeing to the provisions of this Section 12.  Seller and
Buyer have each initialed this Section 12 to further indicate their awareness
and acceptance of each and every provision hereof.  The provisions of this
Section 12 shall survive the Closing and shall not be deemed merged into any
instrument or conveyance delivered at the Closing.

Buyer’s Initials:

 

 

Seller’s Initials:

 

 

 


13.           CONTRACTS.  ALL SERVICE CONTRACTS, CONSTRUCTION CONTRACTS AND
MANAGEMENT CONTRACTS FOR THE PROPERTY ENTERED INTO BY SELLER WITH RESPECT TO THE
PROPERTY (THE “CONTRACTS”) ARE LISTED ON EXHIBIT J TO THIS AGREEMENT.  SELLER
SHALL DELIVER COPIES OF ALL SUCH CONTRACTS TO BUYER WITHIN FIVE (5) DAYS AFTER
THE EFFECTIVE DATE.  BUYER SHALL NOTIFY SELLER PRIOR TO THE EXPIRATION OF THE
DUE DILIGENCE PERIOD WHICH CONTRACTS, BUYER DESIRES TO ASSUME AT CLOSING (THE
“ASSUMED CONTRACTS”).  SELLER SHALL ASSIGN TO BUYER ALL OF SELLER’S RIGHT, TITLE
AND INTEREST UNDER THE ASSUMED CONTRACTS AT CLOSE OF ESCROW AND BUYER SHALL
ASSUME SAME.  SELLER SHALL SEND TERMINATION NOTICES, AT ITS SOLE COST AND
EXPENSE, FOR ALL OTHER CONTRACTS THAT ARE NOT ASSUMED CONTRACTS ON THE CLOSING
DATE.

22


--------------------------------------------------------------------------------





14.           REMEDIES AGAINST SELLER.  IF CLOSE OF ESCROW AND THE CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT DO NOT OCCUR BY REASON OF ANY
DEFAULT OR BREACH BY SELLER IN ITS OBLIGATION TO TRANSFER THE PROPERTY TO BUYER,
BUYER SHALL BE ENTITLED AS ITS SOLE AND EXCLUSIVE REMEDY TO EITHER (I) THE
RETURN OF THE DEPOSIT AND ANY INTEREST ACTUALLY ACCRUED THEREON PLUS
REIMBURSEMENT BY SELLER FOR THE ACTUAL OUT-OF-POCKET UNRELATED THIRD PARTY COSTS
INCURRED BY BUYER IN CONNECTION WITH THIS AGREEMENT NOT TO EXCEED SEVENTY-FIVE
THOUSAND DOLLARS ($75,000) IN THE AGGREGATE UNDER THIS AGREEMENT AND THE LAND
AGREEMENT; OR (II) THE REMEDY OF SPECIFIC PERFORMANCE; AS BUYER MAY ELECT, AS
BUYER’S SOLE AND EXCLUSIVE REMEDIES FOR SUCH BREACH OR DEFAULT, AND BUYER SHALL
NOT BE ENTITLED OR HAVE ANY RIGHT TO RECEIVE ANY OTHER DAMAGES OR OTHER RELIEF,
LEGAL OR EQUITABLE; PROVIDED, HOWEVER, IF SELLER’S DEFAULT IS SUCH THAT SPECIFIC
PERFORMANCE CANNOT BE GRANTED AS A JUDICIAL REMEDY AS A RESULT OF THE SALE OF
THE PROPERTY BY SELLER TO A BONA FIDE PURCHASER, THEN BUYER MAY SEEK ANY AND ALL
OTHER REMEDIES AVAILABLE AT LAW OR IN EQUITY.  IN THE EVENT BUYER CLOSES UNDER
THIS AGREEMENT AND THEN SELLER FAILS TO FULLY PERFORM ANY OF ITS OTHER
OBLIGATIONS UNDER THIS AGREEMENT THAT SURVIVE OR ARE PERFORMABLE AFTER CLOSING
BUYER MAY SEEK ALL REMEDIES AVAILABLE AT LAW OR IN EQUITY.

  Seller’s Initials

 

 

  Buyer’s Initials

 


15.           GENERAL PROVISIONS.


15.1         ASSIGNMENT.

(A)           THIS AGREEMENT SHALL BE BINDING UPON AND SHALL INURE TO THE
BENEFIT OF BUYER AND SELLER AND THEIR RESPECTIVE SUCCESSORS AND PERMITTED
ASSIGNS.

(B)           BUYER MAY ONLY ASSIGN THIS AGREEMENT AND ANY INTEREST OR RIGHT
UNDER THIS AGREEMENT OR UNDER THE ESCROW AFTER OBTAINING SELLER’S PRIOR WRITTEN
CONSENT, IN SELLER’S SOLE AND ABSOLUTE DISCRETION; PROVIDED THAT SELLER HEREBY
CONSENTS WITH RESPECT TO ANY ASSIGNMENT BY BUYER TO ANY AFFILIATE. FOR PURPOSES
OF THIS SECTION 15.1, THE TERM “AFFILIATE” SHALL MEAN: (A) AN ENTITY THAT
CONTROLS, IS CONTROLLED BY, OR IS UNDER COMMON CONTROL WITH BUYER; (B) ANY
PARTNERSHIP IN WHICH BUYER OR BUYER’S CONTROLLING MEMBER IS THE GENERAL PARTNER;
OR (C) ANY FUND OR ENTITY SPONSORED BY BUYER.


15.2         ATTORNEYS’ FEES AND COSTS.  IN ANY ACTION OR PROCEEDING BETWEEN THE
PARTIES TO ENFORCE OR INTERPRET ANY OF THE TERMS OR PROVISIONS OF THIS
AGREEMENT, THE PREVAILING PARTY IN THE ACTION OR PROCEEDING SHALL BE ENTITLED TO
RECOVER FROM THE NON-PREVAILING PARTY, IN ADDITION TO DAMAGES, INJUNCTIVE RELIEF
OR OTHER RELIEF, ITS REASONABLE

23


--------------------------------------------------------------------------------





COSTS AND EXPENSES, INCLUDING, WITHOUT LIMITATION, COSTS AND REASONABLE
ATTORNEYS’ FEES, BOTH AT TRIAL AND ON APPEAL.


15.3         NOTICES AND APPROVALS.  ANY NOTICE, APPROVAL, DISAPPROVAL, DEMAND
OR OTHER COMMUNICATIONS REQUIRED OR PERMITTED TO BE GIVEN BY ANY PROVISION OF
THIS AGREEMENT (“NOTICE”) WHICH EITHER PARTY DESIRES TO GIVE TO THE OTHER PARTY
OR TO ESCROW HOLDER SHALL BE DEEMED TO BE SUFFICIENTLY GIVEN OR SERVED UPON THE
EARLIER TO OCCUR OF THE FOLLOWING:  (I) WHEN ACTUALLY RECEIVED AT THE OFFICE OF
THE PARTY TO WHOM THE NOTICE IS TO BE DELIVERED; (II) WHEN DELIVERED PERSONALLY
TO THE OFFICE OF THE PARTY TO WHOM THE NOTICE IS TO BE DELIVERED; (III) ON THE
DATE DELIVERY IS FIRST ATTEMPTED BY A NATIONALLY-RECOGNIZED OVERNIGHT COMMERCIAL
COURIER; OR (IV) WHEN GIVEN BY TRANSMITTAL OVER ELECTRONIC TRANSMITTING DEVICES,
SUCH AS TELEX OR TELECOPIER MACHINE WITH A PRINTED CONFIRMATION, IF THE PARTY TO
WHOM THE NOTICE IS SENT HAS SUCH A DEVICE IN ITS OFFICE AND SUCH TRANSMISSION IS
MADE DURING REGULAR BUSINESS HOURS, PROVIDED A COMPLETE COPY OF ANY NOTICE SO
TRANSMITTED SHALL ALSO BE SENT BY OVERNIGHT COURIER IN THE SAME MANNER AS
REQUIRED FOR COURIERED NOTICES.  NOTICE MAY BE SERVED AS HEREIN PROVIDED UPON
THE PARTIES OR THEIR ATTORNEYS, WITH NOTICE UPON EITHER ONE OF THEM BEING
SUFFICIENT.


15.4         CONTROLLING LAW.  THIS AGREEMENT SHALL BE DEEMED TO BE ENTERED INTO
WITHIN HARRIS COUNTY AND SHALL BE CONSTRUED UNDER THE LAWS OF THE STATE OF TEXAS
IN EFFECT AT THE TIME OF THE SIGNING OF THIS AGREEMENT.  THE PARTIES CONSENT TO
THE JURISDICTION OF THE TEXAS COURTS WITH VENUE IN HARRIS COUNTY, TEXAS.


15.5         TITLES AND CAPTION.  TITLES AND CAPTIONS ARE FOR CONVENIENCES ONLY
AND SHALL NOT CONSTITUTE A PORTION OF THIS AGREEMENT.  REFERENCES TO SECTION AND
PARAGRAPH NUMBERS ARE TO SECTIONS AND PARAGRAPHS IN THIS AGREEMENT, UNLESS
EXPRESSLY STATED OTHERWISE.


15.6         INTERPRETATION.  AS USED IN THIS AGREEMENT, MASCULINE, FEMININE OR
NEUTER GENDER AND THE SINGULAR OR PLURAL NUMBER SHALL EACH BE DEEMED TO INCLUDE
THE OTHERS WHERE AND WHEN THE CONTEXT SO DICTATES.  THE WORD “INCLUDING” SHALL
BE CONSTRUED AS IF FOLLOWED BY THE WORDS “WITHOUT LIMITATION.”  IF A DISPUTE
OVER THE INTERPRETATION OR CONSTRUCTION OF ANY PROVISION, TERM OR WORD CONTAINED
IN THIS AGREEMENT, THIS DOCUMENT SHALL BE INTERPRETED AND CONSTRUED NEUTRALLY,
AND NOT AGAINST EITHER BUYER OR SELLER.


15.7         NO WAIVER.  A WAIVER BY EITHER PARTY OF A BREACH OF ANY OF THE
COVENANTS, CONDITIONS OR OBLIGATIONS UNDER THIS AGREEMENT TO BE PERFORMED BY THE
OTHER PARTY SHALL NOT BE CONSTRUED AS A WAIVER OF ANY SUCCEEDING BREACH OF THE
SAME OR OTHER COVENANTS, CONDITIONS OR OBLIGATIONS OF THIS AGREEMENT.


15.8         MODIFICATIONS.  ANY ALTERATION, CHANGE OR MODIFICATION OF OR TO
THIS AGREEMENT, IN ORDER TO COME EFFECTIVE, SHALL BE MADE IN WRITING AND IN EACH
INSTANCE SIGNED ON BEHALF OF EACH PARTY.


15.9         SEVERABILITY.  IF ANY TERM OR PROVISION OF THIS AGREEMENT, OR ITS
APPLICATION TO ANY PARTY OR SET OF CIRCUMSTANCES, SHALL BE HELD, TO ANY EXTENT,
INVALID OR UNENFORCEABLE, THE REMAINDER OF THIS AGREEMENT, OR THE APPLICATION OF
THE TERM OR

24


--------------------------------------------------------------------------------





PROVISION TO PERSONS OR CIRCUMSTANCES OTHER THAN THOSE AS TO WHOM ON WHICH IT IS
HELD INVALID OR UNENFORCEABLE, SHALL NOT BE AFFECTED, AND EACH SHALL BE VALID
AND ENFORCEABLE TO THE FULLEST EXTENT PERMITTED BY LAW.


15.10       INTEGRATION OF PRIOR AGREEMENTS AND UNDERSTANDINGS.  THIS AGREEMENT
CONTAINS THE ENTIRE UNDERSTANDING BETWEEN THE PARTIES RELATING TO THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  ALL PRIOR OR CONTEMPORANEOUS
AGREEMENTS, UNDERSTANDINGS, REPRESENTATIONS, WARRANTIES AND STATEMENTS, WHETHER
ORAL OR WRITTEN, EXPRESSED OR IMPLIED, ARE SUPERSEDED IN THEIR ENTIRETY BY THIS
AGREEMENT, AND ARE OF NO FORCE OR EFFECT, IN WHOLE OR IN PARTY.


15.11       NOT AN OFFER.  SELLER’S DELIVERY OF UNSIGNED COPIES OF THIS
AGREEMENT IS SOLELY FOR THE PURPOSES OF REVIEW BY BUYER, AND NEITHER THE
DELIVERY NOR ANY PRIOR COMMUNICATIONS BETWEEN BUYER AND SELLER, WHETHER ORAL OR
WRITTEN, SHALL IN ANY WAY BE CONSTRUED AS AN OFFER BY SELLER, NOR IN ANY WAY
IMPLY THAT SELLER IS UNDER ANY OBLIGATION TO ENTER THE TRANSACTION WHICH IS THE
SUBJECT OF THIS AGREEMENT.  THE SIGNING OF THIS AGREEMENT BY BUYER CONSTITUTES
AN OFFER WHICH SHALL NOT BE DEEMED ACCEPTED BY SELLER UNLESS AND UNTIL SELLER
HAS SIGNED THIS AGREEMENT AND DELIVERED A DUPLICATE ORIGINAL TO BUYER.


15.12       TIME OF ESSENCE.  TIME IS EXPRESSLY MADE OF THE ESSENCE AS TO THE
PERFORMANCE BY SELLER AND BUYER OF EACH AND EVERY OBLIGATION AND CONDITION OF
THIS AGREEMENT.


15.13       POSSESSION OF PROPERTY.  BUYER SHALL BE ENTITLED TO POSSESSION OF
THE PROPERTY ONLY AFTER THE CLOSING AND NOT BEFORE.


15.14       COUNTERPARTS.  THIS AGREEMENT MAY BE SIGNED IN MULTIPLE COUNTERPARTS
WHICH SHALL, WHEN SIGNED BY ALL PARTIES, CONSTITUTE A BINDING AGREEMENT.


15.15       EXHIBITS INCORPORATED BY REFERENCE.  ALL EXHIBITS ATTACHED TO THIS
AGREEMENT ARE INCORPORATED IN THIS AGREEMENT BY THIS REFERENCE.


15.16       COMPUTATION OF TIME.  THE TIME IN WHICH ANY ACT IS TO BE DONE UNDER
THIS AGREEMENT IS COMPUTED BY EXCLUDING THE FIRST DAY (SUCH AS THE EFFECTIVE
DATE), AND INCLUDING THE LAST DAY, UNLESS THE LAST DAY IS A HOLIDAY OR SATURDAY
OR SUNDAY, AND THEN THAT DAY IS ALSO EXCLUDED.  ALL REFERENCES TO TIME SHALL BE
DEEMED TO REFER TO THE TIME IN THE CENTRAL TIME ZONE.


15.17       JOINT AND SEVERAL LIABILITY.  IF BUYER IS COMPOSED OF MORE THAN ONE
INDIVIDUAL OR ENTITY, ALL OBLIGATIONS AND LIABILITIES OF BUYER UNDER THIS
AGREEMENT SHALL BE JOINT AND SEVERAL AS TO EACH OF THOSE INDIVIDUALS OR ENTITIES
WHO COMPOSE BUYER.


15.18       BUYER’S WORK PRODUCT CONCERNING THE PROPERTY.  IF FOR ANY REASON
BUYER FAILS TO PURCHASE THE PROPERTY, BUYER SHALL IMMEDIATELY DELIVER TO SELLER,
AT NO COST OR EXPENSE TO SELLER, EXCEPT FOR COST OF COPIES, COPIES OF ALL TEST
RESULTS, STUDIES, PLANS, REPORTS OR OTHER MATERIALS OR WORK PRODUCT PREPARED BY
BUYER, OR ITS AGENTS, EMPLOYEES OR CONTRACTORS, AND ALL DOCUMENTS RECEIVED FROM
SELLER, RELATED TO THE PROPERTY (“WORK

25


--------------------------------------------------------------------------------





PRODUCT”).  NOTWITHSTANDING ANY PROVISION TO THE CONTRARY, WORK PRODUCT SHALL
NOT INCLUDE ANY DOCUMENTS SUBJECT TO ATTORNEY-CLIENT PRIVILEGE OR OTHER
DOCUMENTS SUBJECT TO CONFIDENTIALITY PROVISIONS THAT PREVENT BUYER’S DISCLOSURE
OF SUCH DOCUMENTS.  BUYER’S OBLIGATION HEREUNDER SHALL SURVIVE TERMINATION OF
THE AGREEMENT.  FOLLOWING DELIVERY, SELLER MAY USE THIS WORK PRODUCT FOR ANY
PURPOSE.


15.19       NO OBLIGATIONS TO THIRD PARTIES.  THE EXECUTION AND DELIVERY OF THIS
AGREEMENT SHALL NOT BE DEEMED TO CONFER ANY RIGHTS UPON, NOR OBLIGATE ANY OF THE
PARTIES TO THIS AGREEMENT TO, AND PERSON OR ENTITY OTHER THAN SELLER AND BUYER. 
THERE ARE NOT ANY THIRD PARTY BENEFICIARIES TO THIS AGREEMENT.


15.20       LIMITATION OF LIABILITY. NO PRESENT OR FUTURE PARTNER, MEMBER,
DIRECTOR, OFFICER, SHAREHOLDER, EMPLOYEE, ADVISOR OR AGENT OF OR IN BUYER OR
SELLER SHALL HAVE ANY PERSONAL LIABILITY, DIRECTLY OR INDIRECTLY, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR ANY AGREEMENT MADE OR ENTERED INTO BY SELLER
OR BUYER UNDER OR IN CONNECTION WITH THE PROVISIONS OF THIS AGREEMENT, OR ANY
AMENDMENT OR AMENDMENTS TO ANY OF THE FOREGOING MADE AT ANY TIME OR TIMES,
HERETOFORE OR HEREAFTER, AND SELLER AND BUYER AND THEIR RESPECTIVE SUCCESSORS
AND ASSIGNS SHALL LOOK SOLELY TO BUYER’S OR SELLER’S ASSETS, RESPECTIVELY, FOR
THE PAYMENT OF ANY CLAIM OR FOR ANY PERFORMANCE, AND SELLER AND BUYER HEREBY
WAIVE ANY AND ALL SUCH PERSONAL LIABILITY.  THE LIMITATIONS OF LIABILITY
CONTAINED IN THIS PARAGRAPH ARE IN ADDITION TO, AND NOT IN LIMITATION OF, ANY
LIMITATION ON LIABILITY APPLICABLE TO BUYER OR SELLER PROVIDED ELSEWHERE IN THIS
AGREEMENT OR BY LAW.  NOTWITHSTANDING THE FOREGOING AND ANYTHING TO THE CONTRARY
CONTAINED IN THIS AGREEMENT, THE MAXIMUM LIABILITY OF SELLER FOR ANY CLAIM,
LIABILITY OR RECOURSE PURSUANT TO THIS AGREEMENT AND THE LAND AGREEMENT SHALL BE
ONE MILLION DOLLARS ($1,000,000) IN THE AGGREGATE), REGARDLESS OF THE VALUE OF
SELLER’S INTEREST IN THE PROPERTY OR THE PROPERTY THAT IS THE SUBJECT OF THE
LAND AGREEMENT.


15.21       PATRIOT ACT.  SELLER AND BUYER REPRESENT AND WARRANT THAT THEY ARE
NOT ACTING, DIRECTLY OR INDIRECTLY, FOR OR ON BEHALF OF ANY PERSON, GROUP,
ENTITY, OR NATION NAMED BY THE UNITED STATES TREASURY DEPARTMENT AS A SPECIALLY
DESIGNATED NATIONAL AND BLOCKED PERSON, OR FOR OR ON BEHALF OF ANY PERSON,
GROUP, ENTITY, OR NATION DESIGNATED IN PRESIDENTIAL EXECUTIVE ORDER 13224 AS A
PERSON WHO COMMITS, THREATENS TO COMMIT, OR SUPPORTS TERRORISM; AND THAT THEY
ARE NOT ENGAGED IN THIS TRANSACTION DIRECTLY OR INDIRECTLY ON BEHALF OF, OR
FACILITATING THIS TRANSACTION DIRECTLY OR INDIRECTLY ON BEHALF OF, ANY SUCH
PERSON, GROUP, ENTITY, OR NATION.  EACH PARTY HEREBY AGREES TO DEFEND,
INDEMNIFY, AND HOLD HARMLESS THE OTHER PARTY FROM AND AGAINST ANY AND ALL
CLAIMS, DAMAGES, LOSSES, RISKS, LIABILITIES, AND EXPENSES (INCLUDING REASONABLE
ATTORNEYS’ FEES AND COSTS) ARISING FROM OR RELATED TO ANY BREACH OF THE
FOREGOING REPRESENTATION AND WARRANTY.


15.22       NOTICE TO BUYER.  THE PROPERTY IS LOCATED IN AN ENERGY CORRIDOR
DISTRICT, A SPECIAL TAXING DISTRICT IN HARRIS COUNTY, TEXAS, WHICH CURRENTLY
LEVIES TAXES AT A RATE OF $0.10 PER $100 OF HARRIS COUNTY ASSESSED VALUE. 
SPECIAL TAXING DISTRICTS MAY BE SUBJECT TO GENERAL OBLIGATION INDEBTEDNESS THAT
IS PAID BY REVENUES PRODUCED FROM ANNUAL TAX LEVIES ON THE TAXABLE PROPERTY
WITHIN SUCH DISTRICTS.  PROPERTY OWNERS IN SUCH DISTRICTS MAY BE PLACED AT RISK
FOR INCREASED MILL LEVIES AND EXCESSIVE TAX BURDENS TO SUPPORT THE SERVICING OF
SUCH DEBT WHERE CIRCUMSTANCES ARISE RESULTING IN THE INABILITY OF SUCH A

26


--------------------------------------------------------------------------------





DISTRICT TO DISCHARGE SUCH INDEBTEDNESS WITHOUT SUCH AN INCREASE IN MILL
LEVIES.  BUYER SHOULD INVESTIGATE THE DEBT FINANCING REQUIREMENTS OF THE
AUTHORIZED GENERAL OBLIGATION INDEBTEDNESS OF SUCH DISTRICTS, EXISTING MILL
LEVIES OF SUCH DISTRICT SERVICING SUCH INDEBTEDNESS, AND THE POTENTIAL FOR AN
INCREASE IN SUCH MILL LEVIES.


16.           ESTOPPEL CERTIFICATES.  SELLER SHALL USE REASONABLE, DILIGENT AND
GOOD FAITH EFFORTS TO OBTAIN FROM THE TENANTS OF THE PROPERTY AN EXECUTED
ESTOPPEL CERTIFICATE (“ESTOPPEL CERTIFICATE”), DATED NO EARLIER THAN THIRTY (30)
DAYS PRIOR TO AND DELIVERED NOT LATER THAN FIVE (5) DAYS PRIOR TO THE CLOSING
DATE (“ESTOPPEL RETURN DATE), SUBSTANTIALLY IN THE FORM ATTACHED TO THIS
AGREEMENT AS EXHIBIT H OR IN THE FORM REQUIRED BY THE APPLICABLE TENANT’S
LEASE.  IT SHALL BE A CONDITION TO BUYER’S OBLIGATION TO CLOSE UNDER THIS
AGREEMENT THAT SELLER OBTAIN AN ESTOPPEL CERTIFICATE REASONABLY ACCEPTABLE TO
BUYER FROM TENANTS WHO OCCUPY, IN THE AGGREGATE, AT LEAST 80% OF THE RENTABLE
SQUARE FOOTAGE IN THE PROPERTY AND FOR EACH LEASE OF MORE THAN 10,000 SQUARE
FEET.  AT LEAST FIVE (5) DAYS PRIOR TO THE EXPIRATION OF THE DUE DILIGENCE
PERIOD, SELLER SHALL COMPLETE AND DELIVER THE FORM OF ESTOPPEL CERTIFICATE FOR
EACH LEASE TO THE BUYER.  BUYER SHALL NOTIFY SELLER OF ANY REASONABLE CHANGES
REQUIRED TO CORRECT SUCH ESTOPPEL CERTIFICATE AT OR PRIOR TO THE EXPIRATION OF
THE DUE DILIGENCE PERIOD.  SELLER SHALL MAKE SUCH CHANGES PRIOR TO SUBMITTING
THE ESTOPPEL CERTIFICATE TO THE APPLICABLE TENANT.

In the event that Seller is unable to satisfy the Estoppel Certificate condition
by the Estoppel Return Date, Seller shall not be in default under this
Agreement. However, if the Estoppel Certificate condition is not fulfilled as of
the Estoppel Return Date, then, for three (3) business days thereafter, Buyer
shall have the option either to (i) waive the condition, (ii) extend the Closing
Date for up to fourteen (14) days to allow Seller more time to obtain additional
estoppel certificates; or (iii) terminate this Agreement, in which event all of
the Deposit shall be returned to Buyer. If Buyer elects to extend the Closing
Date pursuant to clause (ii) of the preceding sentence and the Estoppel
Certificate condition is still not fulfilled on or before the expiration of the
fourteen (14) day extension period, then Buyer may elect one of the options set
forth in clauses (i) and (iii) of the preceding sentence.


17.           SPECIAL COVENANTS OF SELLER.  BETWEEN THE EFFECTIVE DATE AND THE
CLOSING DATE (EXCEPT AS OTHERWISE PROVIDED HEREIN), SELLER COVENANTS AND AGREES
THAT SELLER SHALL (A) MAINTAIN AND MANAGE THE PROPERTY IN THE MANNER THAT SELLER
IS CURRENTLY MAINTAINING AND MANAGING THE PROPERTY, REASONABLE WEAR AND TEAR
EXCEPTED; (B) NOT OFFER THE PROPERTY FOR SALE PUBLICLY OR OTHERWISE SOLICIT,
MAKE, PURSUE, NEGOTIATE OR ACCEPT OFFERS FOR THE SALE OF THE PROPERTY TO OR FROM
ANY PARTY; (C) NOT TRANSFER THE PROPERTY OR ANY INTEREST OR RIGHT THEREIN, (D)
AFTER THE EXPIRATION OF THE DUE DILIGENCE PERIOD, NOT EXECUTE OR CONSENT TO THE
EXECUTION OF ANY LEASE OR OTHER AGREEMENT GRANTING THIRD PARTY RIGHTS TO
OCCUPANCY OR POSSESSION OF ANY PORTION OF THE PROPERTY, AMEND OR TERMINATE ANY
LEASE OR APPLY SECURITY DEPOSITS UNDER ANY LEASE WITHOUT THE PRIOR WRITTEN
CONSENT OF BUYER, WHICH CONSENT MAY BE WITHHELD IN BUYER’S SOLE DISCRETION, (E)
DELIVER TO BUYER EACH AND EVERY MATERIAL NOTICE OR COMMUNICATION SELLER RECEIVES
IN WRITING FROM ANY GOVERNMENTAL AUTHORITY PERTAINING TO THE OWNERSHIP OF THE
PROPERTY, PROMPTLY FOLLOWING SELLER’S ACTUAL RECEIPT OF THE SAME; AND (F) FULLY
PERFORM THE MATERIAL OBLIGATIONS OF THE LESSOR UNDER THE LEASES (INCLUDING
PAYMENT OF ALL TENANT IMPROVEMENT ALLOWANCES AND LEASING COMMISSIONS DUE PRIOR
TO THE CLOSING DATE UNLESS OTHERWISE APPROVED BY BUYER) AND PROMPTLY NOTIFY
BUYER OF ANY AND ALL DEFAULTS OF WHICH SELLER HAS ACTUAL KNOWLEDGE OF BY THE
TENANTS UNDER THE LEASES.

27


--------------------------------------------------------------------------------




 

SELLER:

 

BUYER:

 

 

 

TR ELDRIDGE PLACE CORP., a

 

HARVARD PROPERTY TRUST, LLC, a

Delaware corporation

 

Delaware limited liability company

 

 

 

 

 

 

By:

 

 

 

By:

 

 

Name:

 

 

 

Name:

 

 

Title:

 

 

 

Its:

 

 

 

 

 

 

 

 

Date of Seller’s signature: October 23, 2006

 

Date of Buyer’s Signature: October 23, 2006

 

 

 

 

 

 

ESCROW AGENT:

 

 

 

 

 

CHICAGO TITLE COMPANY

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

28


--------------------------------------------------------------------------------


EXHIBIT A

LEGAL DESCRIPTION OF LAND

All that certain 6.4385 acres (280,459 square feet) of land being a portion of
that certain called 10.2164 acre tract described in the deed dated December 5,
2005, from SV Eldridge, L.P. to TR Eldridge Place Corp., filed for record under
Clerk File No. X247398, Film Code No. 579-35-1004, of the Official Public
Records of Real Property of Harris County, Texas and also being out of Thornwood
One, Restricted Reserve “A”, according to the plat thereof recorded in Volume
313, Page 13, of the Map Records of Harris County, Texas and also being out of
Thornwood One, Restricted Reserve “C”, according to the plat thereof recorded in
Volume 332, Page 148, of the Map Records of Harris County, Texas, out of the
Joel Wheaton Survey, A-80, Houston, Harris County, Texas and being more
particularly described by metes and bounds as follows:

BEGINNING at a found 5/8” iron rod with cap marking the northeast corner of
Thornwood, Section Two, according to the plat thereof recorded in Volume 143,
Page 1, of the Map Records of Harris County, Texas and the northwest corner of
said Thornwood One, Restricted Reserve “A”, said rod located in the south
right-of-way line of Turkey Creek Drive (60’ Wide);

THENCE, N 87° 02’ 33” E - 82.67’, with said south right-of-way line of Turkey
Creek Drive, to a set 5/8” iron rod with cap marking the Point of Curvature of a
curve to the left having a central angle of 41° 27’ 52”, a radius of 330.00’ and
chord bearing N 66° 18’ 37” E - 233.64’;

THENCE, continuing with said south right-of-way line of Turkey Creek Drive and
said curve to the left for an arc distance of 238.82’, to a found 3/4” iron rod
for a cutback corner;

THENCE, N 89° 27’ 22” E - 14.21’, with said cutback line, to a found 3/4” iron
rod marking a cutback corner on the southwest right-of-way line of Memorial
Drive (100’ Wide);

THENCE, S 45° 48’ 26” E - 241.34’, with said southwest right-of-way line of
Memorial Drive, to a set 5/8” iron rod with cap marking the Point of Curvature
of a curve to the right having a central angle of 48° 50’ 02”, a radius of
50.00’ and a chord bearing S 21° 23’25” E-41.34’;

THENCE, with said curve to the right for an arc distance of 42.62’, to a set
5/8” iron rod with cap marking the Point of Tangency located in the west
right-of-way line of Eldridge Drive (100’Wide);

THENCE, S 03° 01’ 36” W - 61.45’, with said west right-of-way line of Eldridge
Drive, to a found “X” in concrete marking the Point of Curvature of a curve to
the right having a central angle of 13° 55’ 48”, a radius of 1,850.00’ and a
chord bearing S 09° 59’ 30” W -448.67’;

THENCE, continuing with said west right-of-way line of Eldridge Drive and said
curve to the right for an arc distance of 449.78’, to a found “X” in concrete
for corner;

THENCE, S 88° 04’ 46” W - 157.01’, to a found 5/8” iron rod with cap for corner;
THENCE, N 01° 55’ 14” W - 70.00’, to a set 5/8” iron rod with cap for corner;

A-1


--------------------------------------------------------------------------------




THENCE, S 88° 04’ 46” W - 240.00’, to a set 5/8” iron rod with cap for corner,
said rod located in the east line of the aforementioned Thornwood, Section Two;

THENCE, N 01° 55’ 14” W - 555.34’, with said east line of Thornwood, Section
Two, to the POINT OF BEGINNING of the herein described tract and containing
6.4385 acres (280,459 square feet), more or less.

A-2


--------------------------------------------------------------------------------


EXHIBIT B

LIST OF LEASES

Leases: One Eldridge Place

 

Bank of America

C.A. Richards & Associates

Canatxx Energy Ventures, Inc.

Marubeni Oil & Gas

McDermott International

Nations Petroleum USA , Inc.

Pegasus International

PriceWaterhouseCoopers

St. Mary Land & Exploration

Texas United Title

UBS

 

 

Leases: Two Eldridge Place

 

Cakes & Culinary Creations

Cypress Energy, Inc.

J. Ray McDermott, Inc.

McTubular Products

NMA Maritime & Offshore Contractors, Inc.

Nuclear Imaging Services

Petro Amigos Supply Inc.

Petroleum Experts, Inc.

Piazza Acquisitions

Samsung America

Turn-Key Specialists

VeriCenter, Inc.

 

B-1


--------------------------------------------------------------------------------


EXHIBIT C

LIST OF PERMITTED ENCUMBRANCES

1.               Restrictive covenants of record filed of record in Volume 313,
Page 13 and Volume 332, Page 148 of the Map Records of Harris County, Texas and
those filed for record under Harris County Clerk’s File Nos. J665605, K223570
and N592848, but omitting any covenant or restriction based on race, color,
religion, sex, handicap, familial status or national origin unless and only to
the extent that said covenant (a) is exempt under Chapter 42, Section 3607 of
the United States Code or (b) relates to handicap but does not discriminate
against handicapped persons.

2.               Any discrepancies, conflicts, or shortages in area or boundary
lines, or any encroachments, or protrusions, or any overlapping of improvements.

3.               Homestead or community property or survivorship rights, if any,
of any spouse of any insured.

4.               Any titles or rights asserted by anyone, including but not
limited to, persons, the public, corporations, governments or other entities,

a.              to tidelands, or lands comprising the shores or beds of
navigable or perennial rivers and streams, lakes, bays, gulfs or oceans, or

b.              to lands beyond the line of the harbor or bulkhead lines as
established or changed by any government, or

c.               to filled-in lands, or artificial islands, or

d.              to statutory water rights, including riparian rights, or

e.               to the area extending from the line of mean low tide to the
line of vegetation, or the right of access to that area or easement along and
across that area.

5.               Standby fees, taxes and assessments by any taxing authority for
the year 2006 and subsequent years.

6.               The terms and conditions of the documents creating your
interest in the land.

7.               Rights of parties in possession.

8.               RECORDED PROPERTY LEASES AFFECTING THE PROPERTY:

a)      Unrecorded Lease by and between Brookdale Investors Three, L.P.,
successor in interest to Browning-Ferris Services, Inc. as Landlord and Bank of
America, N.A. successor in interest to NCNB as Tenant, which appears of record
through Subordination, Non-disturbance and Attornment Agreement filed of record
under Harris County Clerk’s File No. U655162.

b)     Unrecorded Lease by and between Brookdale Investors Three, L.P.,
successor in interest to Browning-Ferris Services, Inc. as Landlord and BFI
Waste Systems of North America, Inc. as Tenant, which appears of record through
Subordination, Non-disturbance and Attornment Agreement filed of record under
Harris County Clerk’s File No. U655163.

c)      Unrecorded Lease by and between Brookdale Investors Three,
L.P.,successor in interest to Browning-Ferris Services, Inc. as Landlord and

C-1


--------------------------------------------------------------------------------




C.A. Richards and Associates, Inc. as Tenant, which appears of record through
Subordination, Non-disturbance and Attornment Agreement filed of record under
Harris County Clerk’s File No. U655164.

d)     Unrecorded Lease by and between Brookdale Investors Three, L.P.,successor
in interest to Browning-Ferris Services, Inc. as Landlord and Global Marine
Corporation Services, Inc., a California Corporation as
Tenant, which appears of record through Subordination, Non-disturbance and
Attornment Agreement filed of record under Harris County Clerk’s File No.
U655165.

e)      Unrecorded Lease by and between Brookdale Investors Three, L.P.,
successor in interest to Browning-Ferris Services, Inc. as Landlord and Kil Nan
Kim as Tenant, which appears of record through Subordination, Non-disturbance
and Attornment Agreement filed of record under Harris County Clerk’s File No.
U655166.

f)      Unrecorded Lease by and between Brookdale Investors Three, L.P.,
successor in interest to Browning-Ferris Services, Inc. as Landlord and Nations
Energy Company, Ltd., a Canadian Corporation as Tenant, which appears of record
through Subordination, Non-disturbance and Attornment Agreement filed of record
under Harris County Clerk’s File No. U655167.

g)     Unrecorded Lease by and between Brookdale Investors Three, L.P.,
successor in interest to Browning-Ferris Services, Inc. as Landlord and
PaineWebber Incorporated, a Delaware Corporation as Tenant, which appears of
record through Subordination, Non-disturbance and Attornment Agreement filed of
record under Harris County Clerk’s File No. U655168.

h)     Unrecorded Lease by and between Brookdale Investors Three, L.P.,
successor in interest to Browning-Ferris Services, Inc. as Landlord and
Petroleum Experts, Inc. as Tenant, which appears of record through
Subordination, Non-disturbance and Attornment Agreement filed of record under
Harris County Clerk’s File No. U655169.

i)       Unrecorded Lease by and between Brookdale Investors Three, L.P.,
successor in interest to Browning-Ferris Services, Inc. as Landlord and
PricewaterhouseCoopers, L.L.P., a Delaware Limited Liability Partnership as
Tenant, which appears of record through Subordination, Non-disturbance and
Attornment Agreement filed of record under Harris County Clerk’s File No.
U655170.

j)       Unrecorded Lease by and between Brookdale Investors Three, L.P.,
successor in interest to Browning-Ferris Services, Inc. as Landlord and
Stericycle Inc., a Delaware Corporation as Tenant, which appears of record
through Subordination, Non-disturbance and Attornment Agreement filed of record
under Harris County Clerk’s File No. U655171.

k)      Unrecorded Lease by and between Brookdale Investors Three, L.P.,
successor in interest to Browning-Ferris Services, Inc. as Landlord and
Vericenter, Inc., as Tenant, which appears of record through Subordination,
Non-disturbance and Attornment Agreement filed of record under Harris County
Clerk’s File No. U655172 and under UCC Financing Statement recorded under Harris
County Clerk’s File No. W368277.

C-2


--------------------------------------------------------------------------------




1)      Unrecorded lease by and between TR Eldridge Place Corp., a Delaware
corporation, as Landlord, and J. Ray McDermott, Inc., a Delaware corporation,
Tennant, which appears of record through Subordination, Non-disturbance and
Attornment Agreement filed of record under Harris County Clerk’s File No.
X482596.

m)     Lease Agreement by and between Bolin Development corp., as lessor
(Landlord) and Global Marine Inc., as lessee (Tenant), of which appears of
record by Memorandum of Lease filed under County Clerk’s File Nos. H455128,
J592827 and L198153 of the Real Property Records of Harris County, Texas.

9.               EASEMENTS AFFECTING THE PROPERTY:

a)      Visible and apparent easements not of record on or across the property
herein described.

b)     United Texas Transmission Company pipeline easement fifty (50) feet in
width along the West property line as set forth in instruments recorded in
Volume 4254, Page 535, Volume 8110, Page 449 and Volume 8147, Page 484 of the
Deed Records, and filed for record under Harris County Clerk’s File No. H430303.

c)      Water meter easement ten (10) feet by twenty (20) feet as reflected by
the recorded plat in Volume 313, Page 13 of the Map Records of Harris County,
Texas.

d)     Houston Lighting and Power Company easement ten (10) feet wide with
aerial easement twenty (20) feet wide from a plane twenty (20) feet above the
ground upward as set forth in instrument recorded in Volume 8272, Page 120 of
the Deed Records of Harris County, Texas and under Harris County Clerk’s File
No. D245678.

e)      Water meter easement ten (10) feet by twenty (20) feet as set forth in
instrument filed for record under Harris County Clerk’s File No. J013606.

Encroachment of brick planter into water meter easement as set forth in
instrument recorded under Harris County Clerk’s File No. J013606.

f)      Houston Lighting and Power Company ground, transformer station and
vacuum breaker station easements as set forth in instrument filed for record
under Harris County Clerk’s File No. J432850.

g)     Houston Lighting and Power Company ground, aerial and transformer station
easements as set forth in instrument filed for record under Harris County
Clerk’s File Nos. K607468 and KS07469.

h)     A five (5) foot wide and Thirty-seven and nine tenths (37.9) feet long
ground easement and a ten (10) foot wide and twenty (20) foot long aerial
easement from a plane sixteen (16) feet above the ground upward granted to
Houston Lighting and Power Company as set forth in instrument filed for record
under Harris County Clerk’s File No. L536999.

i)       A 25 foot Boundary Road easement as set forth in instruments filed for
record under Harris County Clerk’s File Nos. J665605 and K223570.

C-3


--------------------------------------------------------------------------------




j)       Terms, conditions and stipulations of that certain Garage use Easement
and Parking Rights Agreement filed for record under Harris County Clerk’s File
No. K223569, as amended under Clerk’s File No. N592849.

k)      Utility, pedestrian and vehicular easements, all as set forth and
defined by instrument filed for record under Harris County Clerk’s File No.
J665605.

1)      A perpetual, exclusive easement in and the free and unlimited access to
for ingress, egress and vehicular parking purposes over a strip that is
basically Thirty-seven (37) feet wide along and adjoining the East property line
(and being the West property line of the tract now known as the Bank of America,
N.A. property) and over the exact area described in the easement instrument
recorded under Harris County Clerk’s File No. J665606 and which is also depicted
by the subdivision plat recorded in Volume 332, Page 148 of the Map Records of
Harris County, Texas.

m)     Storm sewer easement ten (10) feet in width crossing the property near
the extreme Southerly corner thereof and over the exact area described in the
easement instrument granted to Turkey Creek Improvement District recorded in
Volume 6200, Page 3 of the Deed Records of Harris County, Texas and also
depicted on the subdivision plat recorded in Volume 332, Page 148 of the Map
Records of Harris County, Texas.

n)     An easement ten (10) feet wide, the center line of which enters the
interior East property line (being the West property line of the former Republic
Bank tract, now known as Bank of America) at a point Thirty-five and
eighty-three hundredths (35.83) feet Southerly of the Northerly corner of said
interior line and which extends Northwesterly for a distance of eighteen and
Sixty-seven hundredths (18.67) feet together with an unobstructed aerial
easement ten (10) feet wide, beginning at a plane sixteen (16) feet above the
ground and extending upward located on both sides of and adjoining said ten (10)
foot wide easement, and an unobstructed aerial easement thirty (30) feet wide
and sixty-two and twenty-two hundredths (62.22) feet long, beginning at a point
sixteen (16) feet above the ground and continuing upward the center line of
which commences at the termination point of the ten (10) foot ground easement
described above and which contains in the same Northwesterly direction to the
West property line of the subject tract, the center lines being depicted on the
sketch appended to, made a part of and described in the easement instrument
granted to Houston Lighting and Power Company recorded under Harris County
Clerk’s File Number(s) K003250.

o)     An aerial easement five (5) feet in width from a plane twenty (20) feet
above the ground running the entire length of and abutting all dedicated
easements, for the use of public utilities, imposed in the plat and dedication
recorded in Volume 332, Page 148 of the Map Records of Harris County, Texas.

p)     Agreement for the installation, operation and maintenance of and
underground cable television system granted to Warner Cable Communications, Inc.
as set out in instrument(s) recorded under Harris County Clerk’s File Number(s)
N216019.

q)     Building set back lines affecting the property per Plat recorded in
Volume 313, Page 13, and Volume 332, Page 148 of the Map Records of Harris
County, Texas, as shown on Survey:

25 foot building line along northeast and east property line. 10 foot building
line along North property line.

5 foot building line as measured from the easterly edge of the 50’ United Texas
Transmission Company Pipeline Easement along West property line.

C-4


--------------------------------------------------------------------------------




r)      An easement fifteen (15) feet in width on each side of the center line
of all bayous, creeks, gullies, ravines, draws, sloughs or other natural
drainage courses, as shown on plat recorded in Volume 332, Page 148 of the Map
Records of Harris County, Texas, and as noted on Survey. (OWNERS POLICY ONLY)

s)      Manholes, electric box, metal water valve box, fire hydrant, four foot
tall water pop-off, concrete boxes with metal grates, Southwestern Bell
pedestal, Southwestern Bell pole and meter box, sanitary sewer line, fiber
optics metal box, stop sign, swale, and traffic flow easements, as mentioned in
Deed recorded under Harris County Clerk’s File No. X247398.

10.         ROYALTY RESERVATIONS AFFECTING THE PROPERTY:

a)      49% of all the oil, gas and other minerals, the royalties, bonuses,
rentals and all other rights in connection with same are excepted herefrom as
the same are set forth in instrument recorded in volume 5779, Page 601 of the
Deed Records of Harris County, Texas. (Surface rights waived therein.)

11.         LIENS AFFECTING THE PROPERTY:

a)      An Annual Maintenance Charge and Special Assessment payable to the order
Eldridge Place Community Association reserved in Restrictive Covenants as filed
of record under County Clerks File Nos. J665605, K223570 and N592848 of the Real
Property Records o Harris County, Texas, said assessment(s) being subordinated
to the lien of any first mortgage as set forth therein.

12.         OTHER MATTERS AFFECTING THE PROPERTY:

a)      The rights and remedies in and to all of the common areas all of which
are described and set forth in instruments recorded under Harris County Clerk’s
File Number(s) J665605 and K223570.

b)     Terms, conditions and stipulations contained in that certain Memorandum
of Telecommunications Agreement by and between TR Eldridge Place Corp. and
Southwestern Bell Telephone, L.P. dated July 1, 2004, recorded under Harris
County Clerk’s File No. X926922 and X926924.

c)      The rights and remedies in and to all of the common areas all of which
are described and set forth in instruments recorded under Harris County Clerk’s
File Number(s) JS65605 and K223570, as shown on Survey.

C-5


--------------------------------------------------------------------------------


EXHIBIT D

SPECIAL WARRANTY DEED

 

RECORDING REQUESTED BY

 

Chicago Title Company

 

 

 

AND WHEN RECORDED MAIL TO

 

 

 

Name

 

 

 

 

 

Street

 

 

Address

 

 

 

City, State

 

Zip

 

 

 

Attention:

 

 

 

 

Order No.

 

(SPACE ABOVE THIS LINE FOR RECORDER’S USE)

STATE OF TEXAS

KNOW ALL MEN BY THESE PRESENTS THAT:

COUNTY OF HARRIS

TR ELDRIDGE PLACE CORP., a Delaware corporation (“Grantor”), whose address for
purposes here of is c/o KBS Realty Advisors, 205 West Wacker, Suite 1000,
Chicago, Illinois 60606, Attention: Bill Rogalla, Senior Vice President for and
in consideration of the sum of Ten and 00/100 Dollars ($10.00) paid
to                                   and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledge, has GRANTED, SOLD,
and CONVEYED and does hereby GRANT, SELL and CONVEY unto
                                         , a(n)
                                            (“Grantee”), whose address for
purposes hereof is                           , that certain tract or parcel of
real property (herein called the “Land”) located in Harris County, Texas, as
more particularly described on Exhibit A attached hereto and made a part hereof
by this reference, together with all improvements located thereon, and all
rights and appurtenances pertaining thereto (the Land, the improvements and all
rights and appurtenances are herein collectively referred to as the
(“Property”).

TO HAVE AND TO HOLD the Property unto Grantee and Grantee’s successors and
assigns forever; and Grantor does hereby bind itself and its successors and
assigns to warrant and forever defend the Property unto Grantee and Grantee’s
successors and assigns, against every person whomsoever lawfully claiming or to
claim the same or any part thereof by, through or under Grantor, but not
otherwise, subject only to any and all matters listed or contained in Exhibit B
labeled “Permitted Encumbrances” which is attached hereto, incorporated herein
and made a part hereof for all purposes, to the full extent same are valid and
subsisting and affect the Property.

OTHER THAN THE WARRANTIES OF TITLE SET FORTH HEREIN, GRANTEE, BY ACCEPTANCE OF
THIS DEED, SPECIFICALLY ACKNOWLEDGES THAT NEITHER GRANTOR NOR ANYONE ON BEHALF
OF GRANTOR HAD MADE OR MAKES ANY WARRANTIES,

D-1


--------------------------------------------------------------------------------




NATURE OR KIND OR VALUE, INCLUDING, WITHOUT LIMITATION, THOSE CONCERNING
COVENANTS OR REPRESENTATIONS TO GRANTEE, EITHER EXPRESS OR IMPLIED, OF ANY
ENVIRONMENTAL, GEOLOGICAL, STRUCTURAL OR OTHER IN RESPECT OF THE CONDITION OF
THE PROPERTY, AND IT IS EXPRESSLY UNDERSTOOD THAT THE PROPERTY IS BEING CONVEYED
IN AN “AS IS” AND “WITH ALL FAULTS” CONDITION.  BY ACCEPTANCE OF THIS DEED,
GRANTEE AFFIRMS THE MATTERS SET FORTH IN THE FOREGOING SENTENCE.

EXECUTED on the date set forth in the acknowledgment attached hereto to be
effective as of the                 day of                       , 2006.

“Grantor”:

 

 

 

 

 

TR ELDRIDGE PLACE CORP., a Delaware corporation

 

 

 

 

 

By:

 

 

 

Its:

 

 

 

THE STATE OF

 

)

 

 

)

COUNTY OF

 

)

 

THIS INSTRUMENT was acknowledged before me on                            , 2006,
by                               , the President of TR Eldridge Place Corp., a
Delaware corporation, as the act and deed of said corporation.

 

 

Notary Public

 

 

 

 

 

My commission expires:

 

 

 

D-2


--------------------------------------------------------------------------------




EXHIBIT A

To Special Warranty Deed

LEGAL DESCRIPTION OF LAND

All that certain 6.4385 acres (280,459 square feet) of land being a portion of
that certain called 10.2164 acre tract described in the deed dated December 5,
2005, from SV Eldridge, L.P. to TR Eldridge Place Corp., filed for record under
Clerk File No. X247398, Film Code No. 579-35-1004, of the Official Public
Records of Real Property of Harris County, Texas and also being out of Thornwood
One, Restricted Reserve “A”, according to the plat thereof recorded in Volume
313, Page 13, of the Map Records of Harris County, Texas and also being out of
Thornwood One, Restricted Reserve “C”, according to the plat thereof recorded in
Volume 332, Page 148, of the Map Records of Harris County, Texas, out of the
Joel Wheaton Survey, A-80, Houston, Harris County, Texas and being more
particularly described by metes and bounds as follows:

BEGINNING at a found 5/8” iron rod with cap marking the northeast corner of
Thornwood, Section Two, according to the plat thereof recorded in Volume 143,
Page 1, of the Map Records of Harris County, Texas and the northwest corner of
said Thornwood One, Restricted Reserve “A”, said rod located in the south
right-of-way line of Turkey Creek Drive (60’ Wide);

THENCE, N 87° 02’ 33” E - 82.67’, with said south right-of-way line of Turkey
Creek Drive, to a set 5/8” iron rod with cap marking the Point of Curvature of a
curve to the left having a central angle of 41° 27’ 52”, a radius of 330.00’ and
chord bearing N 66° 18’ 37” E - 233.64’;

THENCE, continuing with said south right-of-way line of Turkey Creek Drive and
said curve to the left for an arc distance of 238.82’, to a found 3/4” iron rod
for a cutback corner;

THENCE, N 89° 27’ 22” E - 14.21’, with said cutback line, to a found 3/4” iron
rod marking a cutback corner on the southwest right-of-way line of Memorial
Drive (100’ Wide);

THENCE, S 45° 48’ 26” E - 241.34’, with said southwest right-of-way line of
Memorial Drive, to a set 5/8” iron rod with cap marking the Point of Curvature
of a curve to the right having a central angle of 48° 50’ 02”, a radius of
50.00’ and a chord bearing S 21° 23’25” E-41.34’;

D-3


--------------------------------------------------------------------------------




THENCE, with said curve to the right for an arc distance of 42.62’, to a set
5/8” iron rod with cap marking the Point of Tangency located in the west
right-of-way line of Eldridge Drive (100’Wide);

THENCE, S 03° 01’ 36” W - 61.45’, with said west right-of-way line of Eldridge
Drive, to a found “X” in concrete marking the Point of Curvature of a curve to
the right having a central angle of 13° 55’ 48”, a radius of 1,850.00’ and a
chord bearing S 09° 59’ 30” W -448.67’;

THENCE, continuing with said west right-of-way line of Eldridge Drive and said
curve to the right for an arc distance of 449.78’, to a found “X” in concrete
for corner;

THENCE, S 88° 04’ 46” W - 157.01’, to a found 5/8” iron rod with cap for corner;
THENCE, N 01° 55’ 14” W - 70.00’, to a set 5/8” iron rod with cap for corner;

THENCE, S 88° 04’ 46” W - 240.00’, to a set 5/8” iron rod with cap for corner,
said rod located in the east line of the aforementioned Thornwood, Section Two;

THENCE, N 01° 55’ 14” W - 555.34’, with said east line of Thornwood, Section
Two, to the POINT OF BEGINNING of the herein described tract and containing
6.4385 acres (280,459 square feet), more or less.

D-4


--------------------------------------------------------------------------------




EXHIBIT B

To Special Warranty Deed

LIST OF PERMITTED ENCUMBRANCES

1.      Restrictive covenants of record filed of record in Volume 313, Page 13
and Volume 332, Page 148 of the Map Records of Harris County, Texas and those
filed for record under Harris County Clerk’s File Nos. J665605, K223570 and
N592848, but omitting any covenant or restriction based on race, color,
religion, sex, handicap, familial status or national origin unless and only to
the extent that said covenant (a) is exempt under Chapter 42, Section 3607 of
the United States Code or (b) relates to handicap but does not discriminate
against handicapped persons.

2.      Any discrepancies, conflicts, or shortages in area or boundary lines, or
any encroachments, or protrusions, or any overlapping of improvements.

3.      Homestead or community property or survivorship rights, if any, of any
spouse of any insured.

4.      Any titles or rights asserted by anyone, including but not limited to,
persons, the public, corporations, governments or other entities,

a.              to tidelands, or lands comprising the shores or beds of
navigable or perennial rivers and streams, lakes, bays, gulfs or oceans, or

b.              to lands beyond the line of the harbor or bulkhead lines as
established or changed by any government, or

c.               to filled-in lands, or artificial islands, or

d.              to statutory water rights, including riparian rights, or

e.               to the area extending from the line of mean low tide to the
line of vegetation, or the right of access to that area or easement along and
across that area.

5.      Standby fees, taxes and assessments by any taxing authority for the year
2006 and subsequent years.

6.      The terms and conditions of the documents creating your interest in the
land.

7.      Rights of parties in possession.

8.      RECORDED PROPERTY LEASES AFFECTING THE PROPERTY:

f)       Unrecorded Lease by and between Brookdale Investors Three, L.P.,
successor in interest to Browning-Ferris Services, Inc. as Landlord and Bank of
America, N.A. successor in interest to NCNB as Tenant, which appears of record
through Subordination, Non-disturbance and Attornment Agreement filed of record
under Harris County Clerk’s File No. U655162.

g)      Unrecorded Lease by and between Brookdale Investors Three, L.P.,
successor in interest to Browning-Ferris Services, Inc. as Landlord and BFI
Waste Systems of North America, Inc. as Tenant, which appears of record through
Subordination, Non-disturbance and Attornment Agreement filed of record under
Harris County Clerk’s File No. U655163.

D-5


--------------------------------------------------------------------------------




h)      Unrecorded Lease by and between Brookdale Investors Three, L.P.,
successor in interest to Browning-Ferris Services, Inc. as Landlord and C.A.
Richards and Associates, Inc. as Tenant, which appears of record through
Subordination, Non-disturbance and Attornment Agreement filed of record under
Harris County Clerk’s File No. U655164.

i)       Unrecorded Lease by and between Brookdale Investors Three, L.P.,
successor in interest to Browning-Ferris Services, Inc. as Landlord and Global
Marine Corporation Services, Inc., a California Corporation as Tenant, which
appears of record through Subordination, Non-disturbance and Attornment
Agreement filed of record under Harris County Clerk’s FileNo. U655165.

j)       Unrecorded Lease by and between Brookdale Investors Three, L.P.,
successor in interest to Browning-Ferris Services, Inc. as Landlord and Kil Nan
Kim as Tenant, which appears of record through Subordination, Non-disturbance
and Attornment Agreement filed of record under Harris County Clerk’s File No.
U655166.

f)       Unrecorded Lease by and between Brookdale Investors Three, L.P.,
successor in interest to Browning-Ferris Services, Inc. as Landlord and Nations
Energy Company, Ltd., a Canadian Corporation as Tenant, which appears of record
through Subordination, Non-disturbance and Attornment Agreement filed of record
under Harris County Clerk’s File No. U655167.

g)      Unrecorded Lease by and between Brookdale Investors Three, L.P.,
successor in interest to Browning-Ferris Services, Inc. as Landlord and Paine
Webber Incorporated, a Delaware Corporation as Tenant, which appears of record
through Subordination, Non-disturbance and Attornment Agreement filed of record
under Harris County Clerk’s File No. U655168.

h)      Unrecorded Lease by and between Brookdale Investors Three, L.P.,
successor in interest to Browning-Ferris Services, Inc. as Landlord and
Petroleum Experts, Inc. as Tenant, which appears of record through
Subordination, Non-disturbance and Attornment Agreement filed of record under
Harris County Clerk’s File No. U655169.

i)       Unrecorded Lease by and between Brookdale Investors Three, L.P.,
successor in interest to Browning-Ferris Services, Inc. as Landlord and
PricewaterhouseCoopers, L.L.P., a Delaware Limited Liability Partnership as
Tenant, which appears of record through Subordination, Non-disturbance and
Attornment Agreement filed of record under Harris County Clerk’s File No.
U655170.

j)       Unrecorded Lease by and between Brookdale Investors Three, L.P.,
successor in interest to Browning-Ferris Services, Inc. as Landlord and
Stericycle Inc., a Delaware Corporation as Tenant, which appears of record
through Subordination, Non-disturbance and Attornment Agreement filed of record
under Harris County Clerk’s File No. U655171.

k)      Unrecorded Lease by and between Brookdale Investors Three, L.P.,
successor in interest to Browning-Ferris Services, Inc. as Landlord and
Vericenter, Inc., as Tenant, which appears of record through Subordination,
Non-disturbance and Attornment Agreement filed of record under Harris County
Clerk’s File No. U655172 and under UCC Financing Statement recorded under Harris
County Clerk’s File No. W368277.

D-6


--------------------------------------------------------------------------------




1)      Unrecorded lease by and between TR Eldridge Place Corp., a Delaware
corporation, as Landlord, and J. Ray McDermott, Inc., a Delaware corporation,
Tennant, which appears of record through Subordination, Non-disturbance and
Attornment Agreement filed of record under Harris County Clerk’s File No.
X482596.

m)     Lease Agreement by and between Bolin Development corp., as lessor
(Landlord) and Global Marine Inc., as lessee (Tenant), of which appears of
record by Memorandum of Lease filed under County Clerk’s File Nos. H455128,
J592827 and L198153 of the Real Property Records of Harris County, Texas.

9.      EASEMENTS AFFECTING THE PROPERTY:

f)    Visible and apparent easements not of record on or across the property
herein described.

g)   United Texas Transmission Company pipeline easement fifty (50) feet in
width along the West property line as set forth in instruments recorded in
Volume 4254, Page 535, Volume 8110, Page 449 and Volume 8147, Page 484 of the
Deed Records, and filed for record under Harris County Clerk’s File No. H430303.

h)   Water meter easement ten (10) feet by twenty (20) feet as reflected by the
recorded plat in Volume 313, Page 13 of the Map Records of Harris County, Texas.

i)    Houston Lighting and Power Company easement ten (10) feet wide with aerial
easement twenty (20) feet wide from a plane twenty (20) feet above the ground
upward as set forth in instrument recorded in Volume 8272, Page 120 of the Deed
Records of Harris County, Texas and under Harris County Clerk’s File No.
D245678.

j)    Water meter easement ten (10) feet by twenty (20) feet as set forth in
instrument filed for record under Harris County Clerk’s File No. J013606.

Encroachment of brick planter into water meter easement as set forth in
instrument recorded under Harris County Clerk’s File No. J013606.

h)   Houston Lighting and Power Company ground, transformer station and vacuum
breaker station easements as set forth in instrument filed for record under
Harris County Clerk’s File No. J432850.

i)    Houston Lighting and Power Company ground, aerial and transformer station
easements as set forth in instrument filed for record under Harris County
Clerk’s File Nos. K607468 and KS07469.

h)   A five (5) foot wide and Thirty-seven and nine tenths (37.9) feet long
ground easement and a ten (10) foot wide and twenty (20) foot long aerial
easement from a plane sixteen (16) feet above the ground upward granted to
Houston Lighting and Power Company as set forth in instrument filed for record
under Harris County Clerk’s File No. L536999.

i)    A 25 foot Boundary Road easement as set forth in instruments filed for
record under Harris County Clerk’s File Nos. J665605 and K223570.

D-7


--------------------------------------------------------------------------------




j)    Terms, conditions and stipulations of that certain Garage use Easement and
Parking Rights Agreement filed for record under Harris County Clerk’s File No.
K223569, as amended under Clerk’s File No. N592849.

k)   Utility, pedestrian and vehicular easements, all as set forth and defined
by instrument filed for record under Harris County Clerk’s File No. J665605.

1)   A perpetual, exclusive easement in and the free and unlimited access to for
ingress, egress and vehicular parking purposes over a strip that is basically
Thirty-seven (37) feet wide along and adjoining the East property line (and
being the West property line of the tract now known as the Bank of America, N.A.
property) and over the exact area described in the easement instrument recorded
under Harris County Clerk’s File No. J665606 and which is also depicted by the
subdivision plat recorded in Volume 332, Page 148 of the Map Records of Harris
County, Texas.

m)  Storm sewer easement ten (10) feet in width crossing the property near the
extreme Southerly corner thereof and over the exact area described in the
easement instrument granted to Turkey Creek Improvement District recorded in
Volume 6200, Page 3 of the Deed Records of Harris County, Texas and also
depicted on the subdivision plat recorded in Volume 332, Page 148 of the Map
Records of Harris County, Texas.

n)   An easement ten (10) feet wide, the center line of which enters the
interior East property line (being the West property line of the former Republic
Bank tract, now known as Bank of America) at a point Thirty-five and
eighty-three hundredths (35.83) feet Southerly of the Northerly corner of said
interior line and which extends Northwesterly for a distance of eighteen and
Sixty-seven hundredths (18.67) feet together with an unobstructed aerial
easement ten (10) feet wide, beginning at a plane sixteen (16) feet above the
ground and extending upward located on both sides of and adjoining said ten (10)
foot wide easement, and an unobstructed aerial easement thirty (30) feet wide
and sixty-two and twenty-two hundredths (62.22) feet long, beginning at a point
sixteen (16)  feet above the ground and continuing upward the center line of
which commences at the termination point of the ten (10) foot ground easement
described above and which contains in the same Northwesterly direction to the
West property line of the subject tract, the center lines being depicted on the
sketch appended to, made a part of and described in the easement instrument
granted to Houston Lighting and Power Company recorded under Harris County
Clerk’s File Number(s) K003250.

o)   An aerial easement five (5) feet in width from a plane twenty (20) feet
above the ground running the entire length of and abutting all dedicated
easements, for the use of public utilities, imposed in the plat and dedication
recorded in Volume 332, Page 148 of the Map Records of Harris County, Texas.

p)   Agreement for the installation, operation and maintenance of and
underground cable television system granted to Warner Cable Communications, Inc.
as set out in instrument(s) recorded under Harris County Clerk’s File Number(s)
N216019.

q)   Building set back lines affecting the property per Plat recorded in Volume
313, Page 13, and Volume 332, Page 148 of the Map Records of Harris County,
Texas, as shown on Survey:

25 foot building line along northeast and east property line. 10 foot building
line along North property line.

5 foot building line as measured from the easterly edge of the 50’ United Texas
Transmission Company Pipeline Easement along West property line.

D-8


--------------------------------------------------------------------------------




r)    An easement fifteen (15) feet in width on each side of the center line of
all bayous, creeks, gullies, ravines, draws, sloughs or other natural drainage
courses, as shown on plat recorded in Volume 332, Page 148 of the Map Records of
Harris County, Texas, and as noted on Survey.

s)   Manholes, electric box, metal water valve box, fire hydrant, four foot tall
water pop-off, concrete boxes with metal grates, Southwestern Bell pedestal,
Southwestern Bell pole and meter box, sanitary sewer line, fiber optics metal
box, stop sign, swale, and traffic flow easements, as mentioned in Deed recorded
under Harris County Clerk’s File No. X247398.

10. ROYALTY RESERVATIONS AFFECTING THE PROPERTY:

a) 49% of all the oil, gas and other minerals, the royalties, bonuses, rentals
and all other rights in connection with same are excepted herefrom as the same
are set forth in instrument recorded in volume 5779, Page 601 of the Deed
Records of Harris County, Texas. (Surface rights waived therein.)

11. LIENS AFFECTING THE PROPERTY:

a) An Annual Maintenance Charge and Special Assessment payable to the order
Eldridge Place Community Association reserved in Restrictive Covenants as filed
of record under County Clerks File Nos. J665605, K223570 and N592848 of the Real
Property Records o Harris County, Texas, said assessment(s) being subordinated
to the lien of any first mortgage as set forth therein.

12. OTHER MATTERS AFFECTING THE PROPERTY:

c)      The rights and remedies in and to all of the common areas all of which
are described and set forth in instruments recorded under Harris County Clerk’s
File Number(s) J665605 and K223570.

d)      Terms, conditions and stipulations contained in that certain Memorandum
of Telecommunications Agreement by and between TR Eldridge Place Corp. and
Southwestern Bell Telephone, L.P. dated July 1, 2004, recorded under Harris
County Clerk’s File No. X926922 and X926924.

c)      The rights and remedies in and to all of the common areas all of which
are described and set forth in instruments recorded under Harris County Clerk’s
File Number(s) JS65605 and K223570, as shown on Survey.

D-9


--------------------------------------------------------------------------------


EXHIBIT E

ASSIGNMENT AND ASSUMPTION OF LEASES AND CONTRACTS

THIS ASSIGNMENT AND ASSUMPTION OF LEASES AND CONTRACTS (this “Assignment”) is
entered into this            day of                  , 2006, by and between
                                  , a                                   
(“Assignor”), and                                                   , a
                             corporation (“Assignee”).

Recitals

A.            Assignor is the landlord under those certain leases described on
Schedule 1 attached hereto (the “Leases”) relating to that certain real property
located at                                (the “Property”).

B.            Assignor is a party to those certain contracts described on
Schedule 2 attached hereto (the “Contracts”) relating to the Property.

C.            Assignor and Assignee are parties to that certain Purchase
Agreement for Real Property and Escrow Instructions dated as of
                           , 2006 (the “Agreement”), pursuant to which Assignor
has agreed to sell and Assignee has agreed to purchase the Property and Assignor
has agreed to assign and Assignee has agreed to assume the Leases and Contracts.

For valuable consideration, receipt of which is acknowledged, Assignor and
Assignee agree as follows:

1.             Assignor assigns to Assignee all of the right, title and interest
of Assignor in the Leases, subject, however, to the reservation set forth in
Section 6 below, and the Contracts.

2.             Assignor hereby agrees to indemnify, defend and hold Assignee
harmless from any liability, claim, demand, loss, expense or damage suffered,
sustained or incurred by Assignee including, without limitation, reasonable
attorneys’ fees and expenses, arising out of or attributable to any claims made
against Assignee by any tenants under the Leases (i) for overcharges by Assignor
for rents or any other amounts due under such Leases attributable to the period
of Assignor’s ownership of the Property or for the payment of any amounts
required to be paid by Assignor to the tenants during the period of Assignor’s
ownership of the Property (without double-counting for amounts that are
otherwise subject to proration under the Agreement and specifically excluding
any amounts for which Assignee received a credit from Assignor at the Closing),
(ii) relating to Assignor’s application of security deposits under the Leases,
except to the extent that Assignee has received a credit at Closing (as defined
in the Agreement) in the amount thereof, (iii) arising from injury to persons or
damage to property occurring at the Property during Assignor’s period of
ownership of the Property or (iv) for any other economic loss suffered by
tenants during the period of Assignor’s ownership of the Property as a result of
Assignor’s breach of its obligations under the Leases and with respect to which
tenants are indemnified by Assignor pursuant to the terms of the Leases, but
only to the extent said claim is covered by the insurance maintained by Assignor
with respect to the Property.  The foregoing indemnity shall not obligate
Assignor to make or pay for any

E-1


--------------------------------------------------------------------------------




improvements to the Property or correct (or compensate Assignee, any tenants or
any third parties) for any costs incurred by them in correcting or otherwise
with respect to the physical or environmental condition of the Property. 
Assignee hereby agrees to indemnify, defend and hold Assignor harmless from any
liability, claim, demand, loss, expense or damage, including, without
limitation, reasonable attorneys’ fees and expenses arising out of or
attributable to any claims made against Assignor by the tenants under the Leases
(i) for overcharge by Assignee for rents and any other amounts due under such
Leases attributable to the period of Assignee’s ownership of the Property or for
the payment of any amount required to be paid by Assignee to the tenants during
the period of Assignee’s ownership of the Property (without double-counting for
amounts that are otherwise subject to proration under the Agreement and
specifically excluding any amounts for which Assignor received a credit from
Assignee at the Closing), (ii) relating to Assignee’s application of security
deposits under the Leases, (iii) arising from injury to persons or damage to
property occurring at the Property during Assignee’s period of ownership of the
Property or (iv) for any other economic loss suffered by the tenants during the
period of Assignee’s ownership of the Property as a result of Assignee’s breach
of its obligations under the Leases and with respect to which tenants are
indemnified by Assignee pursuant to the terms of the Leases, but only to the
extent said claim is covered by the insurance maintained by Assignee with
respect to the Property.  The indemnification obligations of Assignor and
Assignee under this Assignment shall survive the Closing, but only with respect
to which claims for indemnification hereunder that are received within one
hundred eighty (180) days of Closing, and not otherwise.

3.             Assignor hereby agrees to indemnify, defend and hold Assignee
harmless from any liability, claim, demand, loss, expense or damage suffered,
sustained or incurred by Assignee including, without limitation, reasonable
attorneys’ fees and expenses, arising out of or attributable to any claims made
against Assignee by any party to the Contracts (i) for the payment of any amount
required to be paid by Assignor to any party to the Contracts during the period
of Assignor’s ownership of the Property (without double-counting for amounts
that are otherwise subject to proration under the Agreement and specifically
excluding any amounts for which Assignee received a credit from Assignor at the
Closing), (ii) arising from injury to persons or damage to property occurring at
the Property during Assignor’s period of ownership of the Property, or (iii) for
any other economic loss suffered by any party to the Contracts during the period
of Assignor’s ownership of the Property as a result of Assignor’s breach of its
obligations under the Contracts and with respect to which said party is
indemnified by Assignor pursuant to the terms of the Contracts, but only to the
extent said claim is covered by the insurance maintained by Assignor with
respect to the Property.  The foregoing indemnity shall not obligate Assignor to
make or pay for any improvements to the Property or correct (or compensate
Assignee, any tenants, any other parties to the Contracts or any other third
parties) for any costs incurred by them in correcting or otherwise with respect
to the physical or environmental condition of the Property.  Assignee hereby
agrees to indemnify, defend and hold Assignor harmless from any liability,
claim, demand, loss, expense or damage including, without limitation, reasonable
attorneys’ fees and expenses, arising out of or attributable to any claims made
against Assignor by any party to the Contracts (i) for the payment of any amount
required to be paid by Assignee to any party to the Contracts during the period
of Assignee’s ownership of the Property (without double-counting for amounts
that are otherwise subject to proration under

E-2


--------------------------------------------------------------------------------




the Purchase Agreement and specifically excluding any amounts for which Assignor
received a credit from Assignee at the Closing), (ii) arising from injury to
persons or damage to property occurring at the Property during Assignee’s period
of ownership of the Property, or (iii) for any other economic loss suffered by
any party to the Contracts during the period of Assignee’s ownership of the
Property as a result of Assignee’s breach of its obligations under the Contracts
and with respect to which said party is indemnified by Assignee pursuant to the
terms of the Contracts, but only to the extent said claim is covered by the
insurance maintained by Assignee with respect to the Property.  The
indemnification obligations of Assignor and Assignee under this Assignment shall
survive the Closing, but only with respect to which claims for indemnification
hereunder that are received within one hundred eighty (180) days of Closing, and
not otherwise.

4.             This Assignment shall be binding on, and inure to the benefit of,
the parties hereto, their successors in interest, and assigns.

5.             This Assignment is made without representation or warranty of any
kind, except as specifically set forth in the Agreement.  Seller warrants and
defends title to the Leases and Contracts unto Buyer, its successors and
assigns, against any person or entity claiming, or to claim, the same or any
part thereof by, through or under Seller, subject only to the Permitted
Exceptions (as defined in the Agreement), to the extent applicable.

6.             Subject to the terms of Paragraph 7.4(b) of the Agreement,
Assignor hereby reserves the right to pursue any remedy against any tenant under
any of the Leases for amounts due and owing Assignor, but which are unpaid, as
of the date hereof.

7.             By accepting this Assignment, Buyer expressly understands and
agrees that any recovery against Seller that Buyer may be entitled to as a
result of any claim, demand or cause of action that Buyer may have against
Seller with respect to this Assignment shall only be recoverable against Seller
as provided in Paragraph 15.20 of the Purchase Agreement.

IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment as of
the day and year first hereinabove written.

 

SELLER:

 

BUYER:

 

 

 

 

 

TR ELDRIDGE PLACE CORP., a

 

 

, a(n)

 

 

Delaware corporation

 

corporation

 

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

 

Name:

 

 

Name:

 

 

Title:

 

 

Its:

 

 

E-3


--------------------------------------------------------------------------------




SCHEDULE 1

LEASES

Leases: One Eldridge Place

 

Bank of America

C.A. Richards & Associates

Canatxx Energy Ventures, Inc.

Marubeni Oil & Gas

McDermott International

Nations Petroleum USA , Inc.

Pegasus International

PriceWaterhouseCoopers

St. Mary Land & Exploration

Texas United Title

UBS

 

Leases: Two Eldridge Place

 

Cakes & Culinary Creations

Cypress Energy, Inc.

J. Ray McDermott, Inc.

McTubular Products

NMA Maritime & Offshore Contractors, Inc.

Nuclear Imaging Services

Petro Amigos Supply Inc.

Petroleum Experts, Inc.

Piazza Acquisitions

Samsung America

Turn-Key Specialists

VeriCenter, Inc.

 

E-4


--------------------------------------------------------------------------------




SCHEDULE 2

CONTRACTS

Eldridge I & II Service Agreements

Vendor

 

Services Provided

Admiral Linen & Uniform Service

 

Uniform service

 

 

 

Always in Season

 

Interior plant maintenance

 

 

 

American Commercial Service

 

Courtesy officer service

 

 

 

BFI Waste Services of Texas

 

Trash removal

 

 

 

Classic Protection

 

Fire alarm panel monitoring

 

 

 

Copesan Services dba Holder’s

 

Pest control

 

 

 

EPM Services

 

PM on generators and fire pumps

 

 

 

Fikes of Houston

 

Air fresheners

 

 

 

Martin Landscape Management

 

Exterior landscape maintenance

 

 

 

Kastle Systems

 

Access systems

 

 

 

Mueller Water Conditioning

 

Water conditioning

 

 

 

Nalco

 

Water treatment

 

 

 

Pritchard Industries Southwest

 

Janitorial services

 

 

 

ThyssenKrupp Elevator Corp.

 

Elevator maintenance

 

 

 

Reliant Energy

 

Electricity

 

E-5


--------------------------------------------------------------------------------


EXHIBIT F

GENERAL ASSIGNMENT

FOR VALUABLE CONSIDERATION, the receipt and sufficiency of which are hereby
expressly acknowledged,                                    , a
                                   (“Assignor”), hereby quitclaims, assigns,
transfers and conveys to                                   , a
                              corporation (“Assignee”), all of Assignor’s right,
title and interest, in and to any and all assignable intangible property,
licenses, permits and warranties owned by Assignor and attached or pertaining
to, all or any part of the real property (the “Property”) commonly known as
                                                    , which conveyance is
without representation, warranty or recourse of any kind except as otherwise
expressly provided herein and in the Agreement.  Assignor hereby represents and
warrants to Assignee that it has not previously assigned any of the Property
herein assigned, and that, to Assignor’s knowledge, such Property is free and
clear of all liens and encumbrances other than the Permitted Exceptions (as
defined in that certain Purchase Agreement for Real Property and Escrow
Instructions between Assignor and Assignee with an effective date of
                    , 2006 (“Purchase Agreement”)), to the extent applicable. 
Except as otherwise expressly set forth herein or in the Purchase Agreement,
this General Assignment shall not be construed as a representation or warranty
by Assignor as to the existence, ownership or transferability of the Property,
and Assignor shall have no liability to Assignee in the event that any or all of
the Property (i) is not transferable to Assignee, or (ii) is canceled or
terminated by reason of this General Assignment or any acts of Assignee.

By accepting this General Assignment, Assignee expressly understands and agrees
that any recovery against Assignor that Assignee may be entitled to as a result
of any claim, demand or cause of action that Assignee may have against Assignor
with respect to this General Assignment shall only be recoverable against
Assignor as provided in Paragraph 15.20. of the Purchase Agreement.  Also,
Assignor hereby reserves all right, title and interest in and to any and all
proceeds or awards granted with regard to any tax appeals filed prior to the
date hereof, insofar as such proceeds and awards are applicable to taxes payable
or the ownership of the Property prior to the date hereof.

F-1


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Assignor and Assignee have executed this General Assignment
as of                              , 2006.

 

SELLER:

 

BUYER:

 

 

 

TR ELDRIDGE PLACE CORP., a

 

[                             , a(n)                              

Delaware corporation

 

corporation]

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Its:

 

 

F-2


--------------------------------------------------------------------------------


EXHIBIT G

NON-FOREIGN CERTIFICATE

Section 1445 of the Internal Revenue Code provides that a buyer of a U.S. real
property interest must withhold tax if the seller is a foreign person.  To
inform                                      (“Buyer”) that withholding of tax is
not required upon the disposition of a U.S. real property interest by
                             , a                               (“Seller”), the
undersigned hereby certifies the following on behalf of Seller:

1.                                       Seller is not a foreign corporation,
foreign partnership, foreign trust or foreign estate (as those terms are defined
in the Internal Revenue Code and Income Tax Regulations);

2.                                       Seller’s U.S. employer identification
number is                              ; and

3.                                       Seller’s office address is c/o KBS
Realty Advisors, 205 West Wacker, Suite 1000, Chicago, Illinois 60606,
Attention: Bill Rogalla, Senior Vice President

Seller understands that this certification may be disclosed to the Internal
Revenue Service by Buyer and that any false statement I have made here could be
punished by fine, imprisonment, or both.

Under penalty of perjury, I declare that I have examined this certification and
to the best of my knowledge and belief it is true, correct and complete, and I
further declare that I have the authority to sign this document on behalf of
Seller.

SELLER:

 

TR ELDRIDGE PLACE CORP., a

Delaware corporation

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

G-1


--------------------------------------------------------------------------------


EXHIBIT H

BILL OF SALE

                                      , a                           
(“Grantor”), for good and valuable consideration paid by
                                      , a                            
corporation (“Grantee”), the receipt and sufficiency of which is hereby
acknowledged, by these presents does QUITCLAIM, BARGAIN, SELL and DELIVER unto
Grantee its entire right, title and interest in all equipment, furniture,
furnishings, appliances, supplies, tools, machinery and other personal property
of every nature and description owned by Grantor and attached to or located on
all or any part of the real property (the “Property”), comprising or otherwise
forming a part of the buildings commonly known as
                                                     (the foregoing being
collectively referred to as the “Personalty”); but excluding any personal
property owned by tenants under leases now or hereafter demising space in the
improvements located on the Property or by any property manager.

GRANTOR WARRANTS AND DEFENDS TITLE TO THE PERSONALTY UNTO GRANTEE, ITS
SUCCESSORS AND ASSIGNS, AGAINST ANY PERSON OR ENTITY CLAIMING, OR TO CLAIM, THE
SAME OR ANY PART THEREOF BY, THROUGH OR UNDER GRANTOR, SUBJECT ONLY TO THE
PERMITTED EXCEPTIONS (AS DEFINED IN THAT CERTAIN PURCHASE AGREEMENT FOR REAL
PROPERTY AND ESCROW INSTRUCTIONS BETWEEN GRANTOR AND GRANTEE WITH AN EFFECTIVE
DATE OF                 , 2006 (“PURCHASE AGREEMENT”), TO THE EXTENT APPLICABLE,
BUT WHICH DO NOT INCLUDE ANY LIENS, RIGHTS OR CLAIMS OF OTHERS, INCLUDING ANY
LEASES OR FINANCING AGREEMENTS WITH RESPECT TO THE PERSONALTY.  EXCEPT AS SET
FORTH IN THE PRECEDING SENTENCE, GRANTOR MAKES NO OTHER REPRESENTATION OR
WARRANTY WITH RESPECT TO THE PERSONALTY.  GRANTOR MAKES NO WARRANTY OF
MERCHANTABILITY OR FITNESS FOR ANY PURPOSE WITH RESPECT TO THE PERSONALTY, AND
THE SAME IS SOLD IN AN “AS IS, WHERE IS” CONDITION, WITH ALL FAULTS.  BY
ACCEPTANCE OF DELIVERY, GRANTEE AFFIRMS THAT IT HAS NOT RELIED ON GRANTOR’S
SKILL OR JUDGMENT TO SELECT OR FURNISH THE PERSONALTY FOR ANY PARTICULAR
PURPOSE, AND THAT GRANTOR MAKES NO WARRANTY THAT THE PERSONALTY IS FIT FOR ANY
PARTICULAR PURPOSE AND THAT THERE ARE NO REPRESENTATIONS OR WARRANTIES,
EXPRESSED OR IMPLIED, EXCEPT AS SPECIFICALLY SET FORTH IN THIS BILL OF SALE.

TO HAVE AND TO HOLD the Personalty unto Grantee, its successors and assigns
forever.

By accepting this Bill of Sale, Grantee expressly understands and agrees that
any recovery against Grantor that Grantee may be entitled to as a result of any
claim, demand or cause of action that Grantee may have against Grantor with
respect to this Bill of Sale shall only be recoverable against Grantor as
provided in Section 15.20 of the Purchase Agreement.  This instrument shall be
governed by and construed in accordance with the laws of the State of Texas.

H-1


--------------------------------------------------------------------------------




EXECUTED as of                       , 2006.

 

GRANTOR:

 

TR ELDRIDGE PLACE CORP., a

Delaware corporation

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

H-2


--------------------------------------------------------------------------------


EXHIBIT I

TENANT ESTOPPEL CERTIFICATE

Form of Estoppel Certificate

                               , 2006

[Address of Buyer]

 

[Address of Lender]

RE:          [Name and Address of Property]

Gentlemen:

Reference is made to that certain [Lease Agreement] dated as of
                                          ,               between
                                        , a                                , as
landlord (“Landlord”), and the undersigned, as tenant (“Tenant”), demising
premises at the captioned address more particularly described in the Lease (the
“Premises”). The lease, together with all amendments thereto included in
Schedule 1 attached hereto, is herein referred to as the “Lease”. Tenant hereby
represents to the Benefited Parties (as herein defined) that the following
statements are true and correct as of the date hereof:

1.             Schedule 1 attached hereto is a list of all amendments to the
Lease, and attached hereto as Exhibit A is a true and correct copy of the Lease
and all amendments to the Lease.  The documents listed in Schedule 1 and
attached hereto as Exhibit A represent the entire agreement between the parties
as to the Premises.  The undersigned is the Tenant under the Lease for space at
the Premises covering                           rentable square feet.

2.             The Lease is in full force and effect and has not been amended,
modified, supplemented or superseded except as indicated in Schedule 1.  There
are no understandings, contracts, agreement or commitments of any kind
whatsoever with respect to the Premises, except as expressly provided in the
Lease.

3.             The term of the Lease commenced on                              ,
and expires on                            , subject to any rights of Tenant to
extend the term as provided therein.  The base rent presently being charged is
$                       .  All rentals, charges, additional rent and other
obligations on the part of the undersigned have been paid to and including
                          , 200  .  No rental, other than for the current month,
has been paid in advance.  The undersigned has accepted possession and now
occupies the Premises and is currently open for business.  In addition to the
fixed minimum Base Rent, the Tenant pays its pro-rata share of real estate taxes
and operating expenses in excess of a base stop of                           .

I-1


--------------------------------------------------------------------------------




4.             Tenant has paid to Landlord a security deposit in the amount of
$                             .  Tenant has no claim against Landlord for any
other security, rental, cleaning access card, key or other deposits or any
prepaid rentals.

5.             Landlord is not in any respect in default in the performance of
the terms and provisions of the Lease, nor does any state of facts or condition
exist which, with the giving of notice or the passage of time, or both, would
result in such a default.  All conditions under the Lease to be performed by
Landlord have been satisfied.  Without limiting the generality of the foregoing,
all improvements to be constructed in the Premises by Landlord have been
completed to the satisfaction of Tenant and accepted by Tenant and any tenant
construction allowances have been paid in full, and all duties of an inducement
nature required of Landlord in the Lease have been fulfilled to Tenant’s
satisfaction. Tenant has no claim against Landlord by reason of any restriction,
encumbrance or defect in title of the Premises of which Tenant has actual
knowledge.

6.             There currently is no defense, offset, lien, claim or
counterclaim by or in favor of Tenant against Landlord under the Lease or
against the obligations of Tenant under the Lease (including, without
limitation, any rentals or other charges due or to become due under the Lease)
and Tenant is not contesting any such obligations, rentals or charges. To
Tenant’s knowledge, all leasing commissions due in respect of the current term
of the Lease have been paid.

7.             Tenant has no renewal, extension or expansion option, no right of
first offer or right of first refusal and no other similar right to renew or
extend the term of the Lease or expand the property demised thereunder except as
may be expressly set forth in the Lease.  Tenant has no right to lease or occupy
any parking spaces within the Property except as set forth in the Lease.  Tenant
is entitled to no free rent nor any credit, offsets or deductions in rent, nor
other leasing concessions other than those specified in the Lease.

8.             Tenant is not in any respect in default in the performance of the
terms and provisions of the Lease nor does any state of facts or condition exist
which, with the giving of notice or the passage of time, or both, would result
in such a default.  Without limiting the generality of the foregoing, Tenant is
current in its rental obligation under the Lease.

9.             The undersigned has not received notice of a prior transfer,
assignment, hypothecation or pledge by Landlord of any of Landlord’s interest in
the Lease other than to the holder of any first mortgage on the captioned
property.

10.           Tenant has not assigned the Lease nor sublet all or any part of
the Premises, except as shown on Schedule 1 attached hereto and made a part
hereof for all purposes.

The above certifications are made to the Benefited Parties knowing that the
Benefited Parties will rely thereon in making an investment in the Premises. For
purposes hereof, the term “Benefited Parties” means the addressees of this
letter and all of the following: (a) Harvard Property Trust, LLC, a Delaware
limited liability company and its successors, assigns,

I-2


--------------------------------------------------------------------------------




and designees (including, without limitation, any tenant in common purchasers);
and (b) any lender to which any party described in the foregoing clause (a)
grants a deed of trust, mortgage or other lien upon the Premises.

Very truly yours,

 

 

 

 

,

 

a

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

I-3


--------------------------------------------------------------------------------




JOINDER OF GUARANTOR

The undersigned joins in the execution of this Estoppel Certificate for the
purpose of confirming to and for the benefit of the Benefited Parties (a) that
the guaranty of Tenant’s obligations under the Lease executed by the undersigned
remain in full force and effect, and (b) that the undersigned has no defenses or
offsets to its obligations under the guaranty of the Lease executed by the
undersigned. The undersigned understands that the Benefited Parties will rely
upon the foregoing confirmations.

 

 

 

 

 

 

a

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

I-4


--------------------------------------------------------------------------------




Schedule 1

List of Lease Documents

I-5


--------------------------------------------------------------------------------




Exhibit A

See Attached Lease Documents

I-6


--------------------------------------------------------------------------------


EXHIBIT J

LIST OF CONTRACTS

Eldridge I & II Service Agreements

Vendor

 

Services Provided

Admiral Linen & Uniform Service

 

Uniform service

 

 

 

Always in Season

 

Interior plant maintenance

 

 

 

American Commercial Service

 

Courtesy officer service

 

 

 

BFI Waste Services of Texas

 

Trash removal

 

 

 

Classic Protection

 

Fire alarm panel monitoring

 

 

 

Copesan Services dba Holder’s

 

Pest control

 

 

 

EPM Services

 

PM on generators and fire pumps

 

 

 

Fikes of Houston

 

Air fresheners

 

 

 

Martin Landscape Management

 

Exterior landscape maintenance

 

 

 

Kastle Systems

 

Access systems

 

 

 

Mueller Water Conditioning

 

Water conditioning

 

 

 

Nalco

 

Water treatment

 

 

 

Pritchard Industries Southwest

 

Janitorial services

 

 

 

ThyssenKrupp Elevator Corp.

 

Elevator maintenance

 

 

 

Reliant Energy

 

Electricity

 

J-1


--------------------------------------------------------------------------------


EXHIBIT K

PROPERTY INFORMATION

BASE BUILDING INFO

ADA Compliance, studies/reports

Appraisal, Existing

Building Measurement Surveys by Registered Architect

Building Permits

Building Plans, Specifications,

Paper

CAD Disk

Base Building Certificate of Occupancy

Covenants, Conditions & Restriction’s (Owner association, condo, etc)

Easement Information, existing and pending

Environmental Site Assessment, Existing

Floor Plans, as leased

Geotechnical Report, if any

Parking Space Configuration (Surface and Garage if applicable)

Property Condition Report, existing

Roof Reports – If recent re-roof, provide drawings and specifications

Roof Warranty – If recent re-roof/new roof provide contractor contact info

Seismic Reports

Site Plans

Survey, existing

BUILDING SYSTEMS/OPERATIONS

Chiller Eddy Current Testing – Frequency and Results

Emergency/Life Safety Systems, Operating Manual

Ground Fault Testing – Frequency and Results

Infra-red Scans of Electrical System – Frequency and Results

Permits & Licenses – Alarm (including Frequency and Results of testing)

Permits & Licenses – Boiler (including inspection results)

Permits & Licenses – Construction

Permits & License – Elevator (including one and five year testing reports)

Permits & License – Engineering

Preventive Maintenance Program

Warranty, Elevator if applicable

Warranty, HVAC Equipment, if applicable

Warranty, Mechanical, if applicable

Warranty, Roof, if applicable

K-1


--------------------------------------------------------------------------------




Work Order Systems & Operating Manuals

Window Washing – Frequency and Results

FINANCIAL/BUDGETING INFO

Average Effective Annual Rental Rate (psf basis), previous 5 years

Building/Capital Improvements Projects, Current

Capital Improvements, historical/projected, 3 years

Balance Sheet, to date

Budget & Narrative, Current Year

Invoices, as requested, copies only (typically utility and real estate tax
invoices)

Security Deposit Listing, Current, LOC’s/Guaranty’s to be transferred

Utility Security Deposits

***  SECTION 3-14 AUDIT  ***

*Additional material/reports required for the completion of the 3-14 Audit

(Note:  this audit will also include physical site visits to review original
invoices selected from property check register/disbursement journal as noted
below)

Detailed general ledger report of revenues and expenses for the prior two years,
each quarter for the current year, and to current date for the current year

Detailed income statements by month for the prior two years and to current date
for the current year

Detail of the cash receipts and disbursements journal (downloaded in Excel if
possible) for the full prior year and to current date for the current year

Detailed accrued expense listing for each quarter ended during the current year
and the prior two years

Operating Expense Reconciliations in detail for the three previous years,
current year budget, and current year preliminary reconciliation

Aging Reports, Current and past 6 months (month-by-month)

Rent Roll, Current

All leases, amendments and commencement date letters for current and prior year
tenants

Detailed listing of all tenants with termination options

Detailed rent straight-line schedule for each quarter ended during the current
year and the prior two years

Stacking Plan

Parking garage lease/operating agreement for the prior two years and the current
year

Service contracts for the current year and prior year

K-2


--------------------------------------------------------------------------------




Property tax and personal property tax statements for the current year & prior 3
years

Utility agreements/power supply agreements for the current year and prior year

Utilities, prior year and current year invoices

Representation letter (questions asked Seller by Audit Firm)

TENANT RELATED INFO

Certificates of Occupancy

Insurance Certificate

Lease Commission Schedule, 3 previous years

Existing Commission Agreements

Occupancy/Vacancy History,  5 previous years

Retail tenants, sales data and percentage rent billings

Tenant Contact Information

Tenant Financial Statements, if available

Tenant Improvement projects, currently under construction (copy of contract(s))

Tenant Improvement Schedule, 3 previous years

OTHER

Business Licenses

Covenants, Conditions & Restriction’s (Owner association, condo, etc)

Flooding Info, Historical

Ground Lease, if any

Insurance Certificate - Seller

Insurance Claims, Pending

Insurance Claims History

Intellectual Property Documents, if any

Litigation – Pending

Management & Leasing Agreement – Existing

O & M Reports (Asbestos, Mold, etc.)

Personal Property Inventory including Office Equipment to remain on site

Photos of the Building

Security Incident Reports, for prior 24 months

Seismic Reports

Staffing/Payroll Schedule

Title commitment policy of Seller, existing

Title Work – Preliminary

Title Work – Final

Website/Domain Information

Zoning Report, existing if available

K-3


--------------------------------------------------------------------------------